UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08226 Templeton Global Investment Trust (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 _ Date of fiscal year end: _ 3/31 Date of reporting period: 9/30/13 Item 1. Reports to Stockholders. Semiannual Report Templeton Global Balanced Fund Your Funds Goal and Main Investments: Templeton Global Balanced Fund seeks both income and capital appreciation. Under normal market conditions, the Fund will invest in a diversified portfolio of debt and equity securities worldwide. The Fund normally invests at least 25% of its assets in fixed income senior securities and at least 25% of its assets in equity securities. The Funds equity component will generally consist of stocks of companies from a variety of industries located anywhere in the world, including developing markets, that offer or could offer the opportunity to realize capital appreciation and/or attractive dividend yields. The Funds fixed income component will primarily consist of developed and developing country government and agency bonds and investment-grade and below-investment-grade corporate debt securities that offer the opportunity to realize income. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. We are pleased to bring you Templeton Global Balanced Funds semiannual report for the period ended September 30, 2013. Performance Overview Templeton Global Balanced Fund  Class A delivered a +6.30% cumulative total return for the six months under review. In comparison, global equity and The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 25. Semiannual Report | 3 fixed income markets, as measured by the Funds benchmark, an equally weighted combination of the MSCI All Country World Index (ACWI) and the Barclays Multiverse Index, posted a +3.87% cumulative total return for the same period. 1 You can find the Funds long-term performance data in the Performance Summary beginning on page 12. Economic and Market Overview Global equities gained during the six months under review as economic improvements and sustained accommodative monetary conditions overcame investors concerns about political turmoil and policy uncertainty. Although global economic growth overall and global bond returns were muted, notable positive signs emerged: Europe exited its longest recession on record, U.S. manufacturing activity hit a two-year high, Japans economic growth exceeded estimates and Chinese industrial output improved. Corporate profits remained generally strong, though muted revenue growth reflected a restrained global demand environment. Investors weighed such incremental positives against concerns about the U.S. Federal Reserve Boards (Feds) expected tapering of monthly asset purchases. The Fed announced that the size of the asset purchase program might be reduced at subsequent meetings. Fears of a reduction in stimulative U.S. government policy led to periods of risk aversion, when credit spreads widened, and equity markets or other assets perceived as risky sold off, that alternated with periods of heightened risk appetite, where spreads narrowed and investors again favored risk assets. Investor concerns pressured Treasuries and emerging markets (which have benefited from Fed-sponsored dollar liquidity) through most of the period until mid-September, when Chairman Bernanke surprised investors by keeping the current $85 billion-per-month bond-buying program intact. The European Central Bank also maintained its accommodative stance, with President Mario Draghi indicating his willingness to provide further stimulus if warranted. Japanese monetary policy also stayed highly stimulative as the Bank of Japans new leadership pursued experimental reflationary tactics. Actions elsewhere in the world were mixed, with some policymakers less 1. Source: © 2013 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. The Funds benchmark is currently weighted 50% for the MSCI ACWI and 50% for the Barclays Multiverse Index and is rebalanced monthly. For the six months ended 9/30/13, the MSCI ACWI posted a +7.77% total return and the Barclays Multiverse Index posted a +0.02% total return. The indexes are unmanaged and include reinvestment of any income or distributions. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. 4 | Semiannual Report willing to reverse previous tightening efforts in response to the external environment. China largely resisted further stimulating its highly leveraged economy, instead engineering a short-lived credit crunch in an effort to rein in the countrys vast, unregulated shadow banking system. Despite highly accommodative monetary policy, political risk remained elevated throughout the period. Major protests erupted in Brazil and Turkey. The greatest unrest, however, came from North Africa and the Middle East, where the Egyptian army deposed its democratically elected president and escalating atrocities in Syrias civil war raised the possibility of U.S. military intervention. Although tension surrounding Syria was defused, U.S. politicians generated conflict at home by failing to compromise on routine federal funding that resulted in the partial shutdown of government operations beginning on October 1. In Europe, Germanys Angela Merkel was re-elected in a vote of support for ongoing eurozone reform measures, but in Italy, allies of ex-Prime Minister Silvio Berlusconi threatened to withdraw support for the ruling coalition. Tensions also remained high in Greece and Portugal, where popular support for austerity measures waned. In Asia, new regimes in China and Japan consolidated political power while advancing economic reform. Investment Strategy We search for undervalued or out-of-favor debt and equity securities and for equity securities that offer or may offer current income. When searching for equity securities, we use a bottom-up, value-oriented, long-term approach, focusing on the market price of a security relative to our evaluation of the companys long-term earnings, asset value and cash flow potential, as reflected by various metrics, including the companys price/earnings ratio, price/cash flow ratio, price/book value and discounted cash flow. Because this is a global fund, we analyze global economic trends to identify global macro trends (for example, regions with strong economic growth), and evaluate market inefficiencies to identify investment opportunities stemming from market mispricings. When searching for debt securities, we perform an independent analysis of the securities being considered for the Funds portfolio, rather than relying principally on their ratings assigned by rating agencies. Among factors we consider are a companys experience and managerial strength; responsiveness to changes in interest rates and business conditions; debt maturity schedules and borrowing requirements; a companys changing financial condition and market recognition of the change; and a securitys relative value based on such factors as anticipated cash flow, interest or dividend coverage, asset coverage and earnings prospects. With respect to sovereign debt securities, we Semiannual Report | 5 What is a currency forward contract? A currency forward contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency at a specific exchange rate on a future date. What is a futures contract? A futures contract is an agreement between the Fund and a counterparty made through a U.S. or foreign futures exchange to buy or sell a security at a specific price on a future date. consider market, political and economic conditions, and evaluate interest and currency exchange rate changes and credit risks. We may regularly enter into currency-related transactions involving certain derivative instruments, including currency and cross currency forward contracts, and currency and currency index futures contracts, to provide a hedge against risks associated with other securities held in the Fund or to implement a currency investment strategy. Managers Discussion The Funds performance was broad-based across most regions and sectors, led by long-held contrarian stock positions in Europe and the financials and consumer discretionary sectors. We increased the Funds target equity allocation from 65% to 70% (with fixed income falling to 30% from 35%) at the beginning of the period as our analysis indicated relative valuation and yield opportunities in equity markets improved. The adjustments timing proved advantageous as rising investor sentiment supported stocks and concerns that the Fed might taper stimulus measures pressured fixed income investments. Declining stock market correlations benefited our fundamental approach as investors appeared to become more discriminating about individual companies prospects despite ongoing uncertainty and political risk. In this improving environment, stock selection drove performance. Equity Stock selection was most favorable relative to the MSCI ACWI in the financials sector, which contributed many of the Funds top performing holdings and accounted for a notable portion of excess returns. 2 Sector performance was concentrated among deep value European holdings. In recent years a global credit crunch and regional fiscal crisis allowed us opportunities to buy at historical valuation discounts systemically important companies undergoing restructuring. French lender BNP Paribas and Dutch financial services firm ING Groep, two of the Funds largest financials holdings, were examples of values we found in the sector. BNP Paribas responded to the global financial crisis by deleveraging early and aggressively. After four years of cutting costs and cleaning its balance sheet, BNP Paribass leverage ratio  the proportion of common equity to total assets  was above the 3% level targeted by global regulators for 2018 under the global bank standard Basel III accord. With a more than 60 billion euro market capitalization, and given our assessment that the core business generated high returns with low risk, BNPs material discount to tangible 2. The financials sector comprises capital markets, commercial banks, consumer finance, diversified financial services, insurance, and real estate management and development in the equity section of the SOI. 6 | Semiannual Report Top Five Equity Holdings 9/30/13 Company % of Total Sector/Industry, Country Net Assets Credit Suisse Group AG % Capital Markets, Switzerland BNP Paribas SA % Commercial Banks, France Telefonica SA % Diversified Telecommunication Services, Spain Vodafone Group PLC % Wireless Telecommunication Services, U.K. Kingfisher PLC % Specialty Retail, U.K. book value seemed undeserved for what may be Europes most valuable bank. Similarly, Dutch financial services firm ING Groep successfully restructured and recapitalized yet remained undervalued based on our analysis. The company completed more than 35 disposals that raised roughly 23 billion euros since the financial crisis began and reemerged as a well-run European bank earning double-digit returns on equity. 3 Like BNP and ING, many of our European financials holdings meaningfully restructured and now enjoy enhanced capital reserves and improved returns on equity. Financials overall remained selectively attractive to us as U.S. bank leverage was at its lowest level in 20 years and loan growth recently turned positive, and we continued to find opportunities in the Asian financials sector. Stock selection also supported relative performance of the Funds consumer discretionary sector, as did the Funds overweighted allocation. 4 As with the financials sector, we increased exposure to a number of consumer discretionary stocks following the global financial crisis as the U.S. recession eroded consumer confidence. This event allowed us to buy valuable brands at what our analysis indicated were discounted prices. For example, U.K. home improvement retailer Kingfisher has contended with a weak housing market, consumer retrenchment and a flagging euro. However, during the period the share price hit its highest level in over a decade as the firm pursued self-help initiatives and drove operational improvements to offset broader economic pressures. In our opinion, Kingfisher is a well-run, constantly evolving company with a sharp strategic focus and commitment to return excess cash to shareholders, and appeared to us well positioned for further appreciation as the economic cycle improves. We found fewer opportunities in the consumer staples sector as broadly expensive valuations failed to discount the challenges of increasing fragmentation and sustaining innovation. 5 However, our stock picking in this challenging sector was rewarded during the period and delivered strong gains. German retailer and wholesaler Metro was an example of industry challenges depressing a stocks valuations to an unwarranted level. The companys cash-and-carry business and its electronics retail business came under pressure, but based on our analysis valuations gave Metro little credit for its vast global network of cash-and-carry warehouses, or its recent online initiative to gain significant traction 3. Return on equity is an amount, expressed as a percentage, earned on a company's common stock investment for a given period. It is calculated by dividing common stock equity (net worth) over the average of the accounting period into net income for the period after preferred stock dividends but before common stock dividends. Return on equity tells common shareholders how effectually their money is being employed. Comparing percentages for current and prior periods also reveals trends, and comparison with industry composites reveals how well a company is holding its own against its competitors. 4. The consumer discretionary sector comprises auto components; automobiles; distributors; hotels, restaurants and leisure; household durables; media; multiline retail; and specialty retail in the equity section of the SOI. 5. The consumer staples sector comprises food and staples retailing, and household products in the equity section of the SOI. Semiannual Report | 7 in electronics retail. Walgreen and CVS Caremark also continued to deliver strong results amid an accelerating generic products wave and continued progress in their diverging business models. Encouragingly for income-oriented investors, the Funds higher yielding sectors also significantly supported relative returns. Stock selection more than offset a detractive energy sector overweighting as the Funds energy holdings doubled the gains of the equity benchmarks energy stocks. 6 We have become increasingly focused on energy companies we viewed as positioned for robust production growth and offering high dividend yields to reduce our reliance on sector optimism or a stronger for longer oil price environment. French integrated oil company Total was a key energy contributor and exemplified our desired value profile as a cheap stock that could benefit from managements active investment in longer term production growth. Among traditionally high-yielding sectors, telecommunication services and utilities holdings also outperformed those in the equity benchmark. 7 High dividend yields and cheap valuations failed to prompt wider value recognition in the telecommunication services sector. However, we believe recent regulatory improvements and nascent industry consolidation could promote more rational economics and potentially unlock value for patient shareholders. We found fewer opportunities in utilities, where expensive valuations, in our opinion, failed to properly discount economic and regulatory pressures and persistent oversupply problems in developed markets. The only relative sector laggard during the period was industrials, although our positions overall delivered double-digit absolute gains. 8 Weakness was concentrated in the Funds power equipment holdings, which have been pressured by poor industrial demand growth and subdued business confidence. French power generating firm Alstom was one of the sectors biggest laggards, slumping after European utility market weakness and a revenue miss raised concerns about slowing order volume. However, Alstoms European utility exposure was limited and the company featured a sizable order backlog and improving cash flow characteristics, which could cushion any near-term head-winds. With technological competitive advantages in high-margin product segments and an undemanding valuation, Alstom looked well positioned to us for long-term growth. Overall, the industrials sector offered what we viewed as selectively attractive opportunities to gain exposure to longer term economic recovery trends at lower valuations than those in other cyclical sectors. 6. The energy sector comprises energy equipment and services; and oil, gas and consumable fuels in the equity section of the SOI. 7. The telecommunication services sector comprises diversified telecommunication services and wireless telecommunication services in the equity section of the SOI. The utilities sector comprises electric utilities and multi-utilities in the equity section of the SOI. 8. The industrials sector comprises air freight and logistics, building products, electrical equipment, industrial conglomerates, machinery, and trading companies and distributors in the equity section of the SOI. 8 | Semiannual Report What is duration? Duration is a measure of a bonds price sensitivity to interest rate changes. In general, a portfolio of securities with a lower duration can be expected to be less sensitive to interest rate changes than a portfolio with a higher duration. From a regional perspective, stock picking and an overweighted allocation in Europe drove relative performance. After a long period of contrarian investment in Europe, the Fund benefited as many fundamental improvements we anticipated were coming to fruition and the region gained wider acceptance among the investment community. Although economic conditions improved as the region exited the recession and fiscal deficits for peripheral countries shrank, European companies still earned less than their U.S. counterparts by a large margin and traded at a 35% discount to U.S. stocks on normalized earnings. We also found selective opportunities in Asian and emerging markets following recent turmoil, although we remained cautious of country-specific risks and return sustainability as competition entered higher growth markets. Our Asian holdings overall helped Fund performance, but our allocations to Japan and Singapore detracted. Elsewhere, the U.S. market offered some bargains, in our view, although overall valuations have become expensive to us and near-record profits left high expectations. We continued to witness fundamental improvements at both the economic and corporate levels. At the economic level, global growth accelerated, and we believe improved credit creation within a record-high monetary base could help perpetuate lending and economic recovery, assuming inflation stays in check. At the stock level, dividend yields remained healthy, equity inflows improved and valuations appeared selectively attractive to us. With policy uncertainty elevated and global economic growth still moderate, the potential for setbacks and volatility remained high. However, in general the Fund has historically benefited from periods of uncertainty as value investment opportunities arose, and we continued to find selectively attractive bargains for income-oriented investors. Fixed Income During the period under review, we maintained the Funds defensive duration posture as policymakers in the G-3 (U.S., eurozone and Japan), the U.K. and Switzerland implemented historically accommodative monetary policies. With interest rates in the U.S. and Japan at historically low levels, central banks supplying significant liquidity to the financial sector and fiscal deficits that drove record funding needs, we saw what we viewed as limited value in these government bond markets and maintained underweighted duration exposure in the U.S. and limited duration exposure in Japan. Underweighted duration exposure in the U.S. contributed to performance relative to the Barclays Multiverse Index. The Fund maintained little duration exposure in emerging markets, except in select countries where rates were already quite high. Consequently, duration contributions from emerging markets were limited. Semiannual Report | 9 Top Five Fixed Income Holdings* 9/30/13 % of Total Issue/Issuer Net Assets Korea Treasury Bond (South Korea) % Government of Mexico % Nota Do Tesouro Nacional (Brazil) % Government of Ukraine % Government of Ireland % *Excludes short-term investments. The Funds diversified currency exposure detracted from relative and absolute performance during the period. As part of the Funds investment strategy, we used currency forward contracts to limit or add exposure to various currencies, which sometimes resulted in net negative positions. The U.S. dollar was broadly weaker and fell 1.37% against the currencies of major U.S. trading partners during the period. 9 The Japanese yen depreciated 4.18% against the U.S. dollar during the six months under review. 10 Overall, the Funds exposure to Asian currencies was largely neutral for absolute performance. The Funds large net-negative exposure to the Japanese yen, achieved through the use of currency forward contracts, contributed to performance. Currency positions elsewhere in Asia detracted from performance as performance of Asian currencies was mixed against the U.S. dollar. Central banks in the Philippines and Malaysia kept their policy rates constant while the Reserve Bank of Australia and Bank of Korea cut rates during the period. For the six months under review, the Philippine peso, Malaysian ring-git and Australian dollar depreciated 6.27%, 5.00%, and 10.31% respectively, while the South Korean won strengthened 3.53% against the U.S. dollar. 10 The euro appreciated 5.42% against the U.S. dollar during the period, and the Funds net-negative position in the monetary unions currency detracted from performance relative to the fixed income benchmark. 10 However, this effect was partially offset by the Funds exposure to some other European currencies that appreciated against the U.S. dollar. For example, the Hungarian forint, Polish zloty and Swedish krona appreciated 7.89%, 4.20% and 1.23% against the U.S. dollar, respectively. 10 Exposure to Latin American currencies detracted from Fund performance. Economic growth in much of the region continued to be supported by domestic and external demand. The Mexican central bank cut its policy rate, while rates were increased in Brazil and remained constant in Chile. The Brazilian real depreciated 9.42% against the U.S. dollar during the period, while the Chilean peso depreciated 6.27% and the Mexican peso fell 6.26%. 10 In addition to purchasing global government bonds, the Fund also invested in the credit sector. As an asset class, such investments may compensate for greater credit risk by offering higher yields relative to U.S. Treasury and European benchmark bonds. Relative to the benchmark Barclays Multiverse Index, the Funds overall credit positioning was largely neutral with respect to performance. 9. Source: Federal Reserve H.10 Report. 10. Source: IDC/Exshare. 10 | Semiannual Report Thank you for your continued participation in Templeton Global Balanced Fund. We look forward to serving your future investment needs. CFA ® and Chartered Financial Analyst ® are trademarks owned by CFA Institute. The foregoing information reflects our analysis, opinions and portfolio holdings as of September 30, 2013, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. Semiannual Report | 11 Performance Summary as of 9/30/13 Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: TAGBX) Change 9/30/13 3/31/13 Net Asset Value (NAV) +$ $ $ Distributions (4/1/139/30/13) Divide n d I n come $ Class A1 (Symbol: TINCX) Change 9/30/13 3/31/13 Net Asset Value (NAV) +$ $ $ Distributions (4/1/139/30/13) Divide n d I n come $ Class C (Symbol: FCGBX) Change 9/30/13 3/31/13 Net Asset Value (NAV) +$ $ $ Distributions (4/1/139/30/13) Divide n d I n come $ Class C1 (Symbol: TCINX) Change 9/30/13 3/31/13 Net Asset Value (NAV) +$ $ $ Distributions (4/1/139/30/13) Divide n d I n come $ Class R (Symbol: n/a) Change 9/30/13 3/31/13 Net Asset Value (NAV) +$ $ $ Distributions (4/1/139/30/13) Divide n d I n come $ Class R6 (Symbol: n/a) Change 9/30/13 5/1/13 Net Asset Value (NAV) +$ $ $ Distributions (5/1/139/30/13) Divide n d I n come $ Advisor Class (Symbol: TZINX) Change 9/30/13 3/31/13 Net Asset Value (NAV) +$ $ $ Distributions (4/1/139/30/13) Divide n d I n come $ 12 | Semiannual Report Performance Summary (continued) Performance 1 Cumulative total retur n excludes sales charges. Aggregate a n d average a nn ual total retur n s a n d value of $10,000 i n vestme n t i n clude curre n t maximum sales charges. Class A: 5.75% maximum i n itial sales charge; Class A1: 4.25% maximum i n itial sales charge; Class C/C1: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Class R/R6/Advisor Class: n o sales charges. Class A 2 6-Month 1-Year 5-Year Inception (7/1/05) Cumulative Total Retur n 3 + % + % + % + % Average A nn ual Total Retur n 4 + % + % + % + % Value of $10,000 I n vestme n t 5 $ Distributio n Rate 6 % 30-Day Sta n dardized Yield 7 1.68% (with waiver) 1.67% (without waiver) Total A nn ual Operati n g Expe n ses 8 1.22% (with waiver) 1.23% (without waiver) Class A1 6-Month 1-Year 5-Year Inception (7/1/05) Cumulative Total Retur n 3 + % + % + % + % Average A nn ual Total Retur n 4 + % + % + % + % Value of $10,000 I n vestme n t 5 $ Distributio n Rate 6 % 30-Day Sta n dardized Yield 7 1.72% (with waiver) 1.71% (without waiver) Total A nn ual Operati n g Expe n ses 8 1.22% (with waiver) 1.23% (without waiver) Class C 6-Month 1-Year Inception (7/1/11) Cumulative Total Retur n 3 + % + % + % Average Total Retur n 4 + % + % + % Value of $10,000 I n vestme n t 5 $ $ $ Distributio n Rate 6 % 30-Day Sta n dardized Yield 7 1.04% (with waiver) 1.03% (without waiver) Total A nn ual Operati n g Expe n ses 8 1.97% (with waiver) 1.98% (without waiver) Class C1 6-Month 1-Year 5-Year Inception (7/1/05) Cumulative Total Retur n 3 + % + % + % + % Average A nn ual Total Retur n 4 + % + % + % + % Value of $10,000 I n vestme n t 5 $ Distributio n Rate 6 % 30-Day Sta n dardized Yield 7 1.39% (with waiver) 1.38% (without waiver) Total A nn ual Operati n g Expe n ses 8 1.62% (with waiver) 1.63% (without waiver) Class R 6-Month 1-Year 5-Year Inception (7/1/05) Cumulative Total Retur n 3 + % + % + % + % Average A nn ual Total Retur n 4 + % + % + % + % Value of $10,000 I n vestme n t 5 $ Distributio n Rate 6 % 30-Day Sta n dardized Yield 7 1.54% (with waiver) 1.52% (without waiver) Total A nn ual Operati n g Expe n ses 8 1.47% (with waiver) 1.48% (without waiver) Semiannual Report | 13 Performance Summary (continued) Performance 1 (continued) Class R6 Inception (5/1/13) Cumulative Total Retur n 3 + % Aggregate Total Retur n 9 + % Value of $10,000 I n vestme n t 5 $ Distributio n Rate 6 % 30-Day Sta n dardized Yield 7 2.13% (with waiver) 2.12% (without waiver) Total A nn ual Operati n g Expe n ses 8 0.86% (with waiver) 0.87% (without waiver) Advisor Class 6-Month 1-Year 5-Year Inception (7/1/05) Cumulative Total Retur n 3 + % + % + % + % Average A nn ual Total Retur n 4 + % + % + % + % Value of $10,000 I n vestme n t 5 $ Distributio n Rate 6 % 30-Day Sta n dardized Yield 7 2.03% (with waiver) 2.02% (without waiver) Total A nn ual Operati n g Expe n ses 8 0.97% (with waiver) 0.98% (without waiver) Performa n ce data represe n t past performa n ce, which does n ot guara n tee future results. I n vestme n t retur n a n d pri n cipal value will fluctuate, a n d you may have a gai n or loss whe n you sell your shares. Curre n t performa n ce may differ from figures show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . 14 | Semiannual Report Performance Summary (continued) Endnotes All investments involve risks, including possible loss of principal. Special risks are associated with foreign investing including currency fluctuations, economic instability and political developments; investments in emerging markets involve heightened risks related to the same factors. To the extent the Fund focuses on particular countries, regions, industries, sectors or types of investment from time to time, it may be subject to greater risks of adverse developments in such areas of focus than a fund that invests in a wider variety of countries, regions, industries, sectors or investments. Current political uncertainty surrounding the European Union (EU) and its membership may increase market volatility. The financial instability of some countries in the EU, including Greece, Italy and Spain, together with the risk of that impacting other more stable countries, may increase the economic risk of investing in companies in Europe. Stock prices fluctuate, sometimes rapidly and dramatically, due to factors affecting individual companies, particular industries or sectors, or general market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as the prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. The risks associated with higher yielding, lower rated debt securities include higher risk of default and loss of principal. The Funds investment in derivative securities, such as swaps, financial futures and option contracts, and use of foreign currency techniques involve special risks as such may not achieve the anticipated benefits and/or may result in losses to the Fund. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class A: The Fund began offering a new Class A share on 9/27/11. Beginning 7/1/11, the Funds existing Class A shares (renamed Class A1 on 9/27/11) were available to new investors with a maximum initial sales charge of 5.75%. Prior to 7/1/11, the Fund offered Class A shares with a lower maximum initial sales charge. Class A1 Effective 9/27/11, Class A shares were renamed Class A1. This share class is only available for shareholders who purchased (formerly Class A): prior to 7/1/11. A new Class A share is available for investors with an initial purchase date on or after 7/1/11. Class C: The Fund began offering a new Class C share on 7/1/11. Prior to that date, the Fund offered a Class C share (renamed Class C1) with lower Rule 12b-1 expenses. These shares have higher annual fees and expenses than Class A shares. Class C1 Effective 7/1/11, Class C closed to new investors and was renamed Class C1. These shares have higher annual fees and (formerly Class C): expenses than Class A shares. A new Class C share is now available. Class R: Shares are available to certain eligible investors as described in the prospectus. These shares have higher annual fees and expenses than Class A shares. Class R6: Shares are available to certain eligible investors as described in the prospectus. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. The Fund has a fee waiver associated with its investments in a Franklin Templeton money fund, contractually guaranteed through at least its current fiscal year end. Fund investment results reflect the fee waiver, to the extent applicable; without this reduction, the results would have been lower. 2. Total returns have been calculated based upon the returns for Class A1 shares prior to 7/1/11 and are restated to reflect the maximum 5.75% initial sales charge. 3. Cumulative total return represents the change in value of an investment over the periods indicated. 4. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 5. These figures represent the value of a hypothetical $10,000 investment in the Fund over the periods indicated. 6. Distribution rate is based on an annualization of the respective classs most recent quarterly dividend and the maximum offering price (NAV for Classes C, C1, R, R6 and Advisor) per share on 9/30/13. 7. The 30-day standardized yield for the 30 days ended 9/30/13 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 8. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 9. Aggregate total return represents the change in value of an investment for the period indicated. Since Class R6 shares have existed for less than one year, average annual total return is not available. Semiannual Report | 15 Your Funds Expenses As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 16 | Semiannual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 4/1/13 Value 9/30/13 Period* 4/1/139/30/13 Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ Class A1 Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ Class C Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ Class C1 Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ Class R Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ Class R6 Actual (5/1/139/30/13) $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ Advisor Class Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 1.13%; A1: 1.13%; C: 1.88%; C1: 1.53%; R: 1.38%; R6: 0.78%; and Advisor: 0.88%), multiplied by the average account value over the period, multiplied by 183/365 to reflect the one-half year period for Class R6 Hypothetical expenses and Actual and Hypothetical expenses for Classes A, A1, C, C1, R and Advisor. The multiplier is 153/365 for Actual Class R6 expenses to reflect the number of days since inception. Semiannual Report | 17 Templeton Global Investment Trust Financial Highlights Templeton Global Balanced Fund Six Months Ended September 30, 2013 Year Ended March 31, Class A (unaudited) a Per share operating performance (for a share outsta n di n g throughout the period) Net asset value, begi nn i n g of period $ 2.94 $ 2.80 $ 2.50 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.04 0.07 0.04 Net realized a n d u n realized gai n s (losses) 0.14 0.23 0.33 Total from i n vestme n t operatio n s 0.18 0.30 0.37 Less distributio n s from n et i n vestme n t i n come (0.03) (0.16) (0.07) Net asset value, e n d of period $ 3.09 $ 2.94 $ 2.80 Total retur n d 6.30% 11.31% 14.99% Ratios to average net assets e Expe n ses before waiver a n d payme n ts by affiliates 1.13% 1.21% 1.24% Expe n ses n et of waiver a n d payme n ts by affiliates 1.13 f % 1.20% 1.20% Net i n vestme n t i n come 2.54% 2.84% 3.27% Supplemental data Net assets, e n d of period (000’s) $ 631,420 $ 238,319 $ 72,962 Portfolio tur n over rate 7.71% 30.44% 19.02% a For the period September 27, 2011 (effective date) to March 31, 2012. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. f Benefit of expense reduction rounds to less than 0.01%. 18 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Templeton Global Investment Trust Financial Highlights (continued) Templeton Global Balanced Fund Six Months Ended September 30, 2013 Year Ended March 31, Class A1 (unaudited) Per share operating performance (for a share outsta n di n g throughout the period) Net asset value, begi nn i n g of period $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b Net realized a n d u n realized gai n s (losses) ) ) Total from i n vestme n t operatio n s ) Less distributio n s from n et i n vestme n t i n come ) Redemptio n fees c       d Net asset value, e n d of period $ Total retur n e % )% Ratios to average net assets f Expe n ses before waiver a n d payme n ts by affiliates % Expe n ses n et of waiver a n d payme n ts by affiliates % g % g % g Net i n vestme n t i n come % Supplemental data Net assets, e n d of period (000s) $ $415,436 Portfolio tur n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. g Benefit of expense reduction rounds to less than 0.01%. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 19 Templeton Global Investment Trust Financial Highlights (continued) Templeton Global Balanced Fund Six Months Ended September 30, 2013 Year Ended March 31, Class C (unaudited) a Per share operating performance (for a share outsta n di n g throughout the period) Net asset value, begi nn i n g of period $ $ $ I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c Net realized a n d u n realized gai n s (losses) ) Total from i n vestme n t operatio n s ) Less distributio n s from n et i n vestme n t i n come ) ) ) Net asset value, e n d of period $ $ $ Total retur n d % % )% Ratios to average net assets e Expe n ses before waiver a n d payme n ts by affiliates % % % Expe n ses n et of waiver a n d payme n ts by affiliates % f % % Net i n vestme n t i n come % % % Supplemental data Net assets, e n d of period (000s) $ $ $ Portfolio tur n over rate % % % a For the period July 1, 2011 (effective date) to March 31, 2012. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. f Benefit of expense reduction rounds to less than 0.01%. 20 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Templeton Global Investment Trust Financial Highlights (continued) Templeton Global Balanced Fund Six Months Ended September 30, 2013 Year Ended March 31, Class C1 (unaudited) Per share operating performance (for a share outsta n di n g throughout the period) Net asset value, begi nn i n g of period $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b Net realized a n d u n realized gai n s (losses) ) ) Total from i n vestme n t operatio n s  ) Less distributio n s from n et i n vestme n t i n come ) Redemptio n fees c       d Net asset value, e n d of period $ Total retur n e % )% Ratios to average net assets f Expe n ses before waiver a n d payme n ts by affiliates % Expe n ses n et of waiver a n d payme n ts by affiliates % g % g % g Net i n vestme n t i n come % Supplemental data Net assets, e n d of period (000s) $ Portfolio tur n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. g Benefit of expense reduction rounds to less than 0.01%. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 21 Templeton Global Investment Trust Financial Highlights (continued) Templeton Global Balanced Fund Six Months Ended September 30, 2013 Year Ended March 31, Class R (unaudited) Per share operating performance (for a share outsta n di n g throughout the period) Net asset value, begi nn i n g of period $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b Net realized a n d u n realized gai n s (losses) ) ) Total from i n vestme n t operatio n s ) Less distributio n s from n et i n vestme n t i n come ) Redemptio n fees c       d Net asset value, e n d of period $ Total retur n e % )% Ratios to average net assets f Expe n ses before waiver a n d payme n ts by affiliates % Expe n ses n et of waiver a n d payme n ts by affiliates % g % g % g Net i n vestme n t i n come % Supplemental data Net assets, e n d of period (000s) $ Portfolio tur n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. g Benefit of expense reduction rounds to less than 0.01%. 22 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Templeton Global Investment Trust Financial Highlights (continued) Templeton Global Balanced Fund Period Ended September 30, 2013 a Class R6 (unaudited) Per share operating performance (for a share outsta n di n g throughout the period) Net asset value, begi nn i n g of period $ I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c Net realized a n d u n realized gai n s (losses) Total from i n vestme n t operatio n s Less distributio n s from n et i n vestme n t i n come ) Net asset value, e n d of period $ Total retur n d % Ratios to average net assets e Expe n ses % f Net i n vestme n t i n come % Supplemental data Net assets, e n d of period (000s) $ 5 Portfolio tur n over rate % a For the period May 1, 2013 (effective date) to September 30, 2013. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. f Benefit of expense reduction rounds to less than 0.01%. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 23 Templeton Global Investment Trust Financial Highlights (continued) Templeton Global Balanced Fund Six Months Ended September 30, 2013 Year Ended March 31, Advisor Class (unaudited) Per share operating performance (for a share outsta n di n g throughout the period) Net asset value, begi nn i n g of period $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b Net realized a n d u n realized gai n s (losses) ) ) Total from i n vestme n t operatio n s ) Less distributio n s from n et i n vestme n t i n come ) Redemptio n fees c       d Net asset value, e n d of period $ Total retur n e % )% Ratios to average net assets f Expe n ses before waiver a n d payme n ts by affiliates % Expe n ses n et of waiver a n d payme n ts by affiliates % g % g % g Net i n vestme n t i n come % Supplemental data Net assets, e n d of period (000s) $ Portfolio tur n over rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. g Benefit of expense reduction rounds to less than 0.01%. 24 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Templeton Global Investment Trust Statement of Investments, September 30, 2013 (unaudited) Templeton Global Balanced Fund Industry Shares Value Common Stocks and Other Equity Interests 59.6% Brazil 0.1% Ce n trais Eletricas Brasileiras SA Electric Utilities 460,000 $ 1,296,358 Canada 0.5% Talisma n E n ergy I n c. Oil, Gas & Co n sumable Fuels 890,500 10,217,648 China 3.0% Chi n a Mobile Ltd. Wireless Telecommu n icatio n Services 983,000 10,994,817 Digital Chi n a Holdi n gs Ltd. Electro n ic Equipme n t, I n strume n ts & Compo n e n ts 4,949,000 6,061,862 Haier Electro n ics Group Co. Ltd. Household Durables 6,903,000 13,439,398 Sha n ghai Electric Group Co. Ltd. Electrical Equipme n t 18,036,000 6,441,470 Sha n ghai Pharmaceuticals Holdi n g Co. Ltd., H Health Care Providers & Services 5,122,800 9,894,281 Travelsky Tech n ology Ltd., H IT Services 18,506,000 14,888,884 61,720,712 Denmark 0.6% H. Lu n dbeck AS Pharmaceuticals 591,670 12,899,720 France 7.4% Alstom SA Electrical Equipme n t 205,110 7,305,589 AXA SA I n sura n ce 811,560 18,800,472 BNP Paribas SA Commercial Ba n ks 404,390 27,351,928 Cie Ge n erale des Etablisseme n ts Micheli n , B Auto Compo n e n ts 174,784 19,380,909 Compag n ie de Sai n t-Gobai n Buildi n g Products 320,287 15,859,784 GDF Suez Multi-Utilities 260,970 6,555,714 Ipse n SA Pharmaceuticals 173,070 6,654,874 Sa n ofi Pharmaceuticals 185,700 18,832,889 SEB SA Household Durables 106,755 9,360,839 Total SA, B Oil, Gas & Co n sumable Fuels 344,780 20,006,277 150,109,275 Germany 3.4% Deutsche Boerse AG Diversified Fi n a n cial Services 128,750 9,685,403 Metro AG Food & Staples Retaili n g 342,670 13,581,922 Mue n che n er Rueckversicheru n gs-Gesellschaft AG I n sura n ce 80,320 15,694,908 a Osram Licht AG Electrical Equipme n t 13,581 637,498 SAP AG Software 132,070 9,767,216 Sieme n s AG I n dustrial Co n glomerates 156,850 18,896,647 68,263,594 Hong Kong 2.0% AIA Group Ltd. I n sura n ce 3,368,000 15,828,312 Cheu n g Ko n g (Holdi n gs) Ltd. Real Estate Ma n ageme n t & Developme n t 406,000 6,166,466 Hutchiso n Whampoa Ltd. I n dustrial Co n glomerates 1,078,000 12,933,026 Techtro n ic I n dustries Co. Ltd. Household Durables 1,741,000 4,534,351 39,462,155 Semiannual Report | 25 Templeton Global Investment Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Templeton Global Balanced Fund Industry Shares Value Common Stocks and Other Equity Interests (continued) India 0.3% ICICI Ba n k Ltd. Commercial Ba n ks 427,889 $ 6,032,025 Ireland 0.8% CRH PLC Co n structio n Materials 683,139 16,315,273 Italy 1.5% E n i SpA Oil, Gas & Co n sumable Fuels 708,019 16,234,247 U n iCredit SpA Commercial Ba n ks 2,345,176 14,948,522 31,182,769 Japan 2.9% CANON I n c. Office Electro n ics 337,200 10,738,525 ITOCHU Corp. Tradi n g Compa n ies & Distributors 1,116,300 13,652,059 Nissa n Motor Co. Ltd. Automobiles 1,969,300 19,716,042 Toyota Motor Corp. Automobiles 231,500 14,768,327 58,874,953 Netherlands 2.2% Akzo Nobel NV Chemicals 249,640 16,403,802 Fugro NV, IDR E n ergy Equipme n t & Services 181,852 11,092,153 a ING Groep NV, IDR Diversified Fi n a n cial Services 1,491,130 16,845,020 44,340,975 Portugal 0.6% Galp E n ergia SGPS SA, B Oil, Gas & Co n sumable Fuels 756,930 12,589,306 Russia 0.4% Mobile TeleSystems, ADR Wireless Telecommu n icatio n Services 366,549 8,159,381 Singapore 1.2% DBS Group Holdi n gs Ltd. Commercial Ba n ks 673,770 8,818,192 Jardi n e Cycle & Carriage Ltd. Distributors 195,000 5,929,579 Si n gapore Telecommu n icatio n s Ltd. Diversified Telecommu n icatio n Services 3,283,999 9,763,523 24,511,294 South Korea 1.9% KB Fi n a n cial Group I n c. Commercial Ba n ks 313,845 10,964,527 POSCO Metals & Mi n i n g 44,796 13,298,325 Samsu n g Electro n ics Co. Ltd. Semico n ductors & Semico n ductor Equipme n t 10,923 13,873,859 38,136,711 Spain 1.3% a Telefo n ica SA Diversified Telecommu n icatio n Services 1,694,590 26,385,024 Sweden 0.5% Geti n ge AB, B Health Care Equipme n t & Supplies 305,710 10,922,630 26 | Semiannual Report Templeton Global Investment Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Templeton Global Balanced Fund Industry Shares Value Common Stocks and Other Equity Interests (continued) Switzerland 4.2% a ABB Ltd. Electrical Equipme n t 814,710 $ 19,269,804 a Credit Suisse Group AG Capital Markets 940,246 28,716,309 Novartis AG Pharmaceuticals 171,740 13,198,352 Roche Holdi n g AG Pharmaceuticals 61,440 16,570,151 Vo n tobel Holdi n g AG Capital Markets 204,817 7,972,089 85,726,705 Taiwan 0.4% Taiwa n Semico n ductor Ma n ufacturi n g Co. Ltd. Semico n ductors & Semico n ductor Equipme n t 2,162,384 7,350,570 United Kingdom 7.0% Aviva PLC I n sura n ce 2,729,410 17,545,344 a CEVA Holdi n gs LLC Air Freight & Logistics 247 209,704 GlaxoSmithKli n e PLC Pharmaceuticals 523,060 13,189,930 HSBC Holdi n gs PLC Commercial Ba n ks 1,360,572 14,796,930 Ki n gfisher PLC Specialty Retail 3,378,502 21,108,066 Marks & Spe n cer Group PLC Multili n e Retail 2,245,830 18,052,323 Royal Dutch Shell PLC, B Oil, Gas & Co n sumable Fuels 309,969 10,711,703 Sta n dard Chartered PLC Commercial Ba n ks 437,550 10,491,782 Tesco PLC Food & Staples Retaili n g 2,518,361 14,637,474 Vodafo n e Group PLC Wireless Telecommu n icatio n Services 6,066,822 21,210,844 141,954,100 United States 17.4% Abbott Laboratories Health Care Equipme n t & Supplies 77,900 2,585,501 Abercrombie & Fitch Co., A Specialty Retail 94,370 3,337,867 Acce n ture PLC, A IT Services 130,520 9,611,493 Applied Materials I n c. Semico n ductors & Semico n ductor Equipme n t 764,530 13,409,856 Baker Hughes I n c. E n ergy Equipme n t & Services 178,110 8,745,201 a Brocade Commu n icatio n s Systems I n c. Commu n icatio n s Equipme n t 885,780 7,130,529 Chesapeake E n ergy Corp. Oil, Gas & Co n sumable Fuels 263,620 6,822,486 Chevro n Corp. Oil, Gas & Co n sumable Fuels 83,880 10,191,420 Cisco Systems I n c. Commu n icatio n s Equipme n t 824,250 19,303,935 Citigroup I n c. Diversified Fi n a n cial Services 291,150 14,123,686 Comcast Corp., Special A Media 323,612 14,035,052 a,d Comfort Co. I n c., Escrow Accou n t Household Durables 2,762 — CVS Caremark Corp. Food & Staples Retaili n g 279,560 15,865,030 Foot Locker I n c. Specialty Retail 475,890 16,151,707 Ge n eral Electric Co. I n dustrial Co n glomerates 356,220 8,510,096 Halliburto n Co. E n ergy Equipme n t & Services 83,755 4,032,803 Hewlett-Packard Co. Computers & Peripherals 691,920 14,516,482 The Home Depot I n c. Specialty Retail 59,870 4,541,140 JPMorga n Chase & Co. Diversified Fi n a n cial Services 380,836 19,685,413 Lyo n dellBasell I n dustries NV, A Chemicals 158,280 11,590,844 Macy’s I n c. Multili n e Retail 249,000 10,774,230 Medtro n ic I n c. Health Care Equipme n t & Supplies 232,090 12,358,792 Semiannual Report | 27 Templeton Global Investment Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Templeton Global Balanced Fund Industry Shares Value Common Stocks and Other Equity Interests (continued) United States (continued) Merck & Co. I n c. Pharmaceuticals 232,576 $ 11,072,943 Microsoft Corp. Software 473,340 15,766,955 Morga n Sta n ley Capital Markets 259,470 6,992,717 a Navistar I n ter n atio n al Corp. Machi n ery 104,090 3,797,203 a,d NewPage Corp., Litigatio n Trust Paper & Forest Products 1,100,000 — a NewPage Holdi n gs I n c. Paper & Forest Products 4,400 376,200 Noble Corp. E n ergy Equipme n t & Services 297,200 11,225,244 Oracle Corp. Software 352,618 11,696,339 Pfizer I n c. Pharmaceuticals 361,452 10,377,287 PG&E Corp. Multi-Utilities 236,000 9,657,120 The Procter & Gamble Co. Household Products 101,220 7,651,220 Time War n er Cable I n c. Media 85,170 9,504,972 a,c,f Turtle Bay Resort Hotels, Restaura n ts & Leisure 1,587,888 1,460,857 U n ited Parcel Service I n c., B Air Freight & Logistics 126,620 11,569,269 Walgree n Co. Food & Staples Retaili n g 295,780 15,912,964 354,384,853 Total Common Stocks and Other Equity Interests (Cost $1,051,530,732) 1,210,836,031 g Equity-Linked Securities 3.7% United States 3.7% h Ba n k of America Corp. i n to Microsoft Corp., 4.00%, 144A Software 300,349 9,977,384 h Barclays Ba n k PLC i n to Heidelbergceme n t AG, 4.00%, 144A Co n structio n Materials 118,305 6,686,161 h Barclays Ba n k PLC i n to TNT Express NV, 5.00%, 144A Air Freight & Logistics 1,491,146 10,359,677 h The Goldma n Sachs Group I n c. i n to Halliburto n Co., 3.50%, 144A E n ergy Equipme n t & Services 194,040 9,150,189 h The Goldma n Sachs Group I n c. i n to Lloyds Ba n ki n g GroupPLC, 3.50%, 144A Commercial Ba n ks 17,497,600 11,758,037 h Royal Ba n k of Ca n ada i n to Baker Hughes I n c., 3.50%, 144A E n ergy Equipme n t & Services 177,435 8,706,008 h Royal Ba n k of Ca n ada i n to Macy’s I n c., 3.55%, 144A Multili n e Retail 164,400 7,148,293 h Royal Ba n k of Ca n ada i n to Morga n Sta n ley, 3.55%, 144A Capital Markets 182,700 4,711,431 h Royal Ba n k of Ca n ada i n to Morga n Sta n ley, 3.55%, 144A Capital Markets 290,900 7,640,488 Total Equity-Linked Securities (Cost $65,844,479) 76,137,668 28 | Semiannual Report Templeton Global Investment Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Templeton Global Balanced Fund Industry Shares Value Convertible Preferred Stocks 0.0%  United Kingdom 0.0%  a CEVA Holdi n gs LLC, cvt. pfd., A-1 Air Freight & Logistics 12 $ a CEVA Holdi n gs LLC, cvt. pfd., A-2 Air Freight & Logistics Total Convertible Preferred Stocks (Cost $802,629) Preferred Stocks 1.0% Brazil 0.4% Vale SA, ADR, pfd., A Metals & Mi n i n g Germany 0.6% Draegerwerk AG & Co. KGAA, pfd. Health Care Equipme n t & Supplies United States 0.0%  GMAC Capital Trust I, 8.125%, pfd. Co n sumer Fi n a n ce Total Preferred Stocks (Cost $19,772,729) Principal Amount* Corporate Bonds and Notes 3.1% Australia 0.1% h FMG Resources (August 2006) Pty. Ltd., se n ior n ote, 144A, 6.875%, 2/01/18 Metals & Mi n i n g Bermuda 0.1% h Digicel Group Ltd., se n ior n ote, 144A, 8.25%, 9/30/20 Wireless Telecommu n icatio n Services h Digicel Ltd., se n ior n ote, 144A, 6.00%, 4/15/21 Wireless Telecommu n icatio n Services Canada 0.1% CHC Helicopter SA, se n ior secured n ote, first lie n , 9.25%, 10/15/20 E n ergy Equipme n t & Services Italy 0.1% h Wi n d Acquisitio n Fi n a n ce SA, se n ior secured n ote, 144A, 11.75%, 7/15/17 Diversified Telecommu n icatio n Services h,i Wi n d Acquisitio n Holdi n gs Fi n a n ce SA, se n ior secured n ote, 144A, PIK, 12.25%, 7/15/17 Diversified Telecommu n icatio n Services EUR Japan 0.0%  h eAccess Ltd., se n ior n ote, 144A, 8.25%, 4/01/18 Wireless Telecommu n icatio n Services 8.375%, 4/01/18 Wireless Telecommu n icatio n Services EUR Semiannual Report | 29 Templeton Global Investment Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Templeton Global Balanced Fund Industry Principal Amount* Value Corporate Bonds and Notes (continued) Kazakhstan 0.2% HSBK (Europe) BV, se n ior n ote, h 144A, 7.25%, 5/03/17 Commercial Ba n ks 800,000 $ 840,000 j Reg S, 7.25%, 5/03/17 Commercial Ba n ks 4,300,000 4,515,000 5,355,000 Luxembourg 0.1% ArcelorMittal, se n ior n ote, 6.00%, 3/01/21 Metals & Mi n i n g 400,000 410,810 I n telsat Jackso n Holdi n gs SA, se n ior n ote, 7.50%, 4/01/21 Diversified Telecommu n icatio n Services 1,200,000 1,302,000 1,712,810 Mexico 0.1% h Cemex SAB de CV, se n ior secured n ote, 144A, 9.00%, 1/11/18 Co n structio n Materials 1,200,000 1,305,000 Netherlands 0.1% h UPCB Fi n a n ce II Ltd., se n ior secured n ote, 144A, 6.375%, 7/01/20 Media 1,100,000 EUR 1,569,189 Russia 0.1% h LUKOIL I n ter n atio n al Fi n a n ce BV, 144A, 6.656%, 6/07/22 Oil, Gas & Co n sumable Fuels 2,000,000 2,170,000 South Africa 0.1% h,k Edco n Holdi n gs Pty. Ltd., secured n ote, 144A, FRN, 5.724%, 6/15/15 Specialty Retail 500,000 EUR 636,262 h Edco n Pty. Ltd., secured n ote, 144A, 9.50%, 3/01/18 Specialty Retail 800,000 EUR 1,026,716 1,662,978 Switzerland 0.0% † h I n eos Group Holdi n gs SA, secured n ote, seco n d lie n , 144A, 7.875%, 2/15/16 Chemicals 269,463 EUR 368,912 se n ior n ote, 144A, 6.50%, 8/15/18 Chemicals 400,000 EUR 531,525 900,437 United Kingdom 0.1% h CEVA Group PLC, se n ior n ote, first lie n , 144A, 4.00%, 5/01/18 Air Freight & Logistics 400,000 334,000 h Expro Fi n a n ce Luxembourg, se n ior secured n ote, 144A, 8.50%, 12/15/16 E n ergy Equipme n t & Services 884,000 931,515 h Kerli n g PLC, se n ior secured n ote, 144A, 10.625%, 2/01/17 Chemicals 700,000 EUR 1,009,966 The Royal Ba n k of Scotla n d PLC, sub. n ote, 6.934%, 4/09/18 Commercial Ba n ks 700,000 EUR 1,040,434 3,315,915 30 | Semiannual Report Templeton Global Investment Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Templeton Global Balanced Fund Industry Principal Amount* Value Corporate Bonds and Notes (continued) United States 1.9% Ally Fi n a n cial I n c., se n ior n ote, 7.50%, 9/15/20 Co n sumer Fi n a n ce 600,000 $ 676,500 h BMC Software Fi n a n ce I n c., se n ior n ote, 144A, 8.125%, 7/15/21 I n ter n et Software & Services 500,000 521,250 h Calpi n e Corp., se n ior secured n ote, 144A, 7.875%, 7/31/20 I n depe n de n t Power Producers & E n ergy Traders 252,000 272,790 1/15/23 I n depe n de n t Power Producers & E n ergy Traders 788,000 833,310 Chesapeake E n ergy Corp., se n ior n ote, 6.625%, 8/15/20 Oil, Gas & Co n sumable Fuels 1,200,000 1,296,000 CHS/Commu n ity Health Systems I n c., se n ior secured n ote, 5.125%, 8/15/18 Health Care Providers & Services 1,100,000 1,122,000 CIT Group I n c., se n ior n ote, 5.375%, 5/15/20 Commercial Ba n ks 400,000 416,000 5.00%, 8/15/22 Commercial Ba n ks 400,000 392,709 Clear Cha nn el Commu n icatio n s I n c., se n ior secured bo n d, first lie n , 9.00%, 3/01/21 Media 1,000,000 972,500 se n ior secured n ote, first lie n , 9.00%, 12/15/19 Media 188,000 185,180 Clear Cha nn el Worldwide Holdi n gs I n c., se n ior n ote, 6.50%, 11/15/22 Media 400,000 411,000 se n ior sub. n ote, 7.625%, 3/15/20 Media 300,000 311,250 Cricket Commu n icatio n s I n c., se n ior n ote, 7.75%, 10/15/20 Diversified Telecommu n icatio n Services 1,000,000 1,136,250 DISH DBS Corp., se n ior n ote, 7.125%, 2/01/16 Media 1,200,000 1,321,500 E n terprise Products Operati n g LLC, ju n ior sub. n ote, 7.034% to 1/15/18, FRN thereafter, 1/15/68 Oil, Gas & Co n sumable Fuels 1,200,000 1,338,000 Euramax I n ter n atio n al I n c., se n ior secured n ote, 9.50%, 4/01/16 Co n structio n Materials 600,000 577,500 h,l Fo n tai n ebleau Las Vegas, 144A, 11.00%, 6/15/15 Hotels, Restaura n ts & Leisure 1,000,000 100 Ford Motor Credit Co. LLC, se n ior n ote, 7.00%, 4/15/15 Automobiles 300,000 326,271 6.625%, 8/15/17 Automobiles 450,000 519,075 8.125%, 1/15/20 Automobiles 300,000 374,313 Fro n tier Commu n icatio n s Corp., se n ior n ote, 8.50%, 4/15/20 Diversified Telecommu n icatio n Services 800,000 888,000 8.75%, 4/15/22 Diversified Telecommu n icatio n Services 300,000 329,250 Ge n eral Electric Capital Corp., se n ior n ote, A, 8.50%, 4/06/18 Diversified Fi n a n cial Services 59,000,000 MXN 5,153,922 GMAC I n c., sub. n ote, 8.00%, 12/31/18 Co n sumer Fi n a n ce 250,000 282,500 HCA I n c., se n ior n ote, 6.50%, 2/15/16 Health Care Providers & Services 1,100,000 1,194,875 se n ior secured n ote, 5.875%, 3/15/22 Health Care Providers & Services 100,000 103,250 Semiannual Report | 31 Templeton Global Investment Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Templeton Global Balanced Fund Industry Principal Amount* Value Corporate Bonds and Notes (continued) United States (continued) Jarde n Corp., se n ior sub. n ote, 7.50%, 5/01/17 Household Durables 1,100,000 $ 1,259,500 h Ki n der Morga n Fi n a n ce Co. LLC, se n ior secured n ote, 144A, 6.00%, 1/15/18 Oil, Gas & Co n sumable Fuels 1,100,000 1,198,684 Li nn E n ergy LLC/Fi n a n ce Corp., se n ior n ote, 8.625%, 4/15/20 Oil, Gas & Co n sumable Fuels 700,000 727,125 7.75%, 2/01/21 Oil, Gas & Co n sumable Fuels 500,000 505,000 Meritor I n c., se n ior n ote, 10.625%, 3/15/18 Machi n ery 1,100,000 1,193,500 MGM Resorts I n ter n atio n al, se n ior n ote, 6.625%, 7/15/15 Hotels, Restaura n ts & Leisure 400,000 433,000 7.50%, 6/01/16 Hotels, Restaura n ts & Leisure 400,000 449,000 7.75%, 3/15/22 Hotels, Restaura n ts & Leisure 300,000 326,625 Peabody E n ergy Corp., se n ior n ote, 6.00%, 11/15/18 Oil, Gas & Co n sumable Fuels 600,000 601,500 6.25%, 11/15/21 Oil, Gas & Co n sumable Fuels 500,000 487,500 h,k Quicksilver Resources I n c., secured n ote, seco n d lie n , 144A, FRN, 7.00%, 6/21/19 Oil, Gas & Co n sumable Fuels 1,000,000 962,500 i Radio O n e I n c., se n ior sub. n ote, PIK, 12.50%, 5/24/16 Media 894,141 912,024 Rey n olds Group Issuer I n c./LLC/SA, se n ior n ote, 8.50%, 5/15/18 Co n tai n ers & Packagi n g 1,200,000 1,260,000 h Samso n I n vestme n t Co., se n ior n ote, 144A, 9.75%, 2/15/20 Oil, Gas & Co n sumable Fuels 1,100,000 1,171,500 SLM Corp., 5.50%, 1/15/19 Co n sumer Fi n a n ce 300,000 297,479 se n ior n ote, 8.45%, 6/15/18 Co n sumer Fi n a n ce 900,000 1,019,250 h Spri n t Nextel Corp., se n ior n ote, 144A, 9.00%, 11/15/18 Diversified Telecommu n icatio n Services 1,100,000 1,292,500 h Te n et Healthcare Corp., se n ior n ote, 144A, 8.125%, 4/01/22 Health Care Providers & Services 600,000 627,750 h Texas Competitive Electric Holdi n gs Co. LLC/Texas Competitive Electric Holdi n gs Fi n a n ce I n c., se n ior secured n ote, 144A, 11.50%, 10/01/20 I n depe n de n t Power Producers & E n ergy Traders 1,500,000 1,044,375 h U n ivisio n Commu n icatio n s I n c., se n ior secured n ote, 144A, 6.875%, 5/15/19 Media 1,200,000 1,290,000 h VPI Escrow Corp., se n ior n ote, 144A, 6.375%, 10/15/20 Pharmaceuticals 800,000 836,000 h VPII Escrow Corp., se n ior n ote, 144A, 7.50%, 7/15/21 Pharmaceuticals 500,000 541,250 West Corp., se n ior n ote, 7.875%, 1/15/19 IT Services 1,100,000 1,190,750 40,582,107 Total Corporate Bonds and Notes (Cost $61,244,495) 63,769,129 32 | Semiannual Report Templeton Global Investment Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Templeton Global Balanced Fund Industry Principal Amount* Value k,m Senior Floating Rate Interests 0.4% Luxembourg 0.0%  August Luxuk Holdi n g Co., Lux Seco n d Lie n , 10.50%, 4/27/19 Auto Compo n e n ts $ United States 0.4% Adva n cePierre Foods I n c., Seco n d Lie n Term Loa n , 9.50%, 10/10/17 Food & Staples Retaili n g Air Distributio n Tech n ologies (Tomki n s Air Distr.), Seco n d Lie n I n itial Loa n , 9.25%, 5/09/20 Buildi n g Products Arde n t Medical Services I n c., Seco n d Lie n Term Loa n , 11.00%, 1/02/19 Health Care Providers & Services i ATP Oil & Gas Corp., Additio n al NM Loa n s (DIP), PIK, 4.50% - 10.00%, 2/28/14 Oil, Gas & Co n sumable Fuels New Mo n ey (DIP), PIK, 4.50% - 10.00%, 2/28/14 Oil, Gas & Co n sumable Fuels Refi n a n ci n g Loa n (DIP), PIK, 4.50% - 10.00%, 2/28/14 Oil, Gas & Co n sumable Fuels August U.S. Holdi n g Co. I n c., U.S. Seco n d Lie n , 10.50%, 4/27/19 Auto Compo n e n ts BJs Wholesale Club I n c., Seco n d Lie n Term Loa n , 9.75%, 3/26/20 Specialty Retail Cumulus Media Holdi n gs I n c., Seco n d Lie n Term Loa n , 7.50%, 9/16/19 Media E n viroSolutio n s Real Property Holdi n gs, Seco n d Lie n Term Loa n , 8.00%, 7/29/14 Commercial Services & Supplies d Erickso n Air-Cra n e I n c., Purchase Price Notes, 6.00%, 11/02/20 Aerospace & Defe n se Evergree n I n ter n atio n al Aviatio n I n c., First Lie n Term Loa n , 5.00%, 6/30/15 Air Freight & Logistics FRAM Group Holdi n gs I n c. (Autoparts Holdi n gs), Seco n d Lie n Term Loa n , 10.50%, 1/29/18 Auto Compo n e n ts NEP/NCP Holdco I n c., Seco n d Lie n Term Loa n , 9.50%, 7/22/20 Media Patriot Coal Corp., DIP Term Loa n , 9.25%, 12/31/13 Oil, Gas & Co n sumable Fuels Road I n frastructure I n vestme n t LLC (E nn is Fli n t), Seco n d Lie n Term Loa n , 10.25%, 9/30/18 Chemicals Se n sus USA I n c., Seco n d Lie n Term Loa n , 8.50%, 5/09/18 Machi n ery c,i Turtle Bay Holdi n gs LLC, Term Loa n B, PIK, 3.00%, 3/01/15 Hotels, Restaura n ts & Leisure Vertafore I n c., Seco n d Lie n Term Loa n , 9.75%, 10/27/17 Software Total Senior Floating Rate Interests (Cost $8,318,308) Semiannual Report | 33 Templeton Global Investment Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Templeton Global Balanced Fund Principal Amount* Value Foreign Government and Agency Securities 18.7% Brazil 2.9% Letra Tesouro Nacio n al, Strip, 4/01/14 4,410 n BRL $ 1,898,928 1/01/16 6,260 n BRL 2,222,594 1/01/17 13,620 n BRL 4,313,964 Nota Do Tesouro Nacio n al, 10.00%, 1/01/14 5,000 n BRL 2,254,991 10.00%, 1/01/17 11,425 n BRL 4,982,769 10.00%, 1/01/21 2,700 n BRL 1,129,956 10.00%, 1/01/23 7,150 n BRL 2,938,003 o I n dex Li n ked, 6.00%, 5/15/15 8,845 n BRL 9,511,518 o I n dex Li n ked, 6.00%, 8/15/16 3,120 n BRL 3,341,183 o I n dex Li n ked, 6.00%, 8/15/18 3,715 n BRL 3,991,853 o I n dex Li n ked, 6.00%, 8/15/22 3,450 n BRL 3,732,310 o I n dex Li n ked, 6.00%, 5/15/45 15,735 n BRL 16,684,513 se n ior n ote, 10.00%, 1/01/19 5,490 n BRL 2,332,983 59,335,565 El Salvador 0.0% † h Gover n me n t of El Salvador, 144A, 7.65%, 6/15/35 100,000 101,127 Ghana 0.5% Gover n me n t of Gha n a, 24.00%, 5/25/15 5,155,000 GHS 2,500,412 21.00%, 10/26/15 6,071,000 GHS 2,843,679 19.24%, 5/30/16 1,525,000 GHS 692,434 26.00%, 6/05/17 2,070,000 GHS 1,099,450 19.04%, 9/20/18 3,220,000 GHS 1,477,052 h 144A, 7.875%, 8/07/23 1,900,000 1,854,875 10,467,902 Hungary 0.5% Gover n me n t of Hu n gary, 4.125%, 2/19/18 3,270,000 3,243,431 5.375%, 2/21/23 6,040,000 5,891,265 9,134,696 Indonesia 0.3% Gover n me n t of I n do n esia, FR20, 14.275%, 12/15/13 2,615,000,000 IDR 230,738 FR26, 11.00%, 10/15/14 980,000,000 IDR 88,509 FR27, 9.50%, 6/15/15 4,937,000,000 IDR 444,024 FR28, 10.00%, 7/15/17 4,156,000,000 IDR 387,499 FR34, 12.80%, 6/15/21 24,487,000,000 IDR 2,660,432 FR35, 12.90%, 6/15/22 10,410,000,000 IDR 1,150,316 FR36, 11.50%, 9/15/19 7,315,000,000 IDR 737,648 5,699,166 34 | Semiannual Report Templeton Global Investment Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Semiannual Report | 35 Templeton Global Investment Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Templeton Global Balanced Fund Principal Amount* Value Foreign Government and Agency Securities (continued) South Korea 3.3% Korea Mo n etary Stabilizatio n Bo n d, se n ior bo n d, 3.59%, 10/02/13 390,710,000 KRW $ 359,806 se n ior bo n d, 3.48%, 12/02/13 669,820,000 KRW 623,390 se n ior bo n d, 3.47%, 2/02/14 8,591,020,000 KRW 8,005,732 se n ior bo n d, 3.59%, 4/02/14 1,353,630,000 KRW 1,264,001 se n ior bo n d, 2.55%, 5/09/14 660,000,000 KRW 612,911 se n ior bo n d, 2.72%, 9/09/14 250,000,000 KRW 232,316 se n ior bo n d, 2.47%, 4/02/15 236,300,000 KRW 218,668 se n ior bo n d, 2.80%, 8/02/15 2,717,960,000 KRW 2,526,509 se n ior n ote, 3.28%, 6/02/14 1,604,830,000 KRW 1,497,576 se n ior n ote, 2.57%, 6/09/14 252,000,000 KRW 234,013 se n ior n ote, 2.84%, 12/02/14 551,920,000 KRW 513,570 se n ior n ote, 2.74%, 2/02/15 19,937,440,000 KRW 18,529,316 se n ior n ote, 2.76%, 6/02/15 7,040,800,000 KRW 6,542,767 Korea Treasury Bo n d, se n ior bo n d, 3.00%, 12/10/13 7,753,530,000 KRW 7,209,596 se n ior n ote, 3.25%, 12/10/14 17,978,260,000 KRW 16,810,461 se n ior n ote, 3.25%, 6/10/15 93,800,000 KRW 87,859 se n ior n ote, 2.75%, 12/10/15 761,140,000 KRW 706,960 65,975,451 Sri Lanka 0.2% Gover n me n t of Sri La n ka, A, 8.00%, 11/15/18 22,960,000 LKR 150,749 A, 9.00%, 5/01/21 220,400,000 LKR 1,437,951 C, 8.50%, 4/01/18 248,300,000 LKR 1,684,716 3,273,416 q Supranational 0.3% I n ter -America n Developme n t Ba n k, se n ior n ote, 7.50%, 12/05/24 60,000,000 MXN 5,098,809 Sweden 0.1% Gover n me n t of Swede n , 6.75%, 5/05/14 9,970,000 SEK 1,604,210 Ukraine 2.2% h Gover n me n t of Ukrai n e, 144A, 7.75%, 9/23/20 890,000 762,258 se n ior bo n d, 144A, 7.80%, 11/28/22 28,490,000 23,859,663 se n ior n ote, 144A, 7.50%, 4/17/23 24,050,000 20,036,656 44,658,577 Uruguay 1.0% b Gover n me n t of Uruguay, se n ior n ote, I n dex Li n ked, 4.375%, 12/15/28 17,464,824 UYU 863,186 Uruguay Notas del Tesoro, 10.25%, 8/22/15 56,100,000 UYU 2,442,522 9.50%, 1/27/16 56,100,000 UYU 2,380,767 36 | Semiannual Report Templeton Global Investment Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Templeton Global Balanced Fund Principal Amount* Value Foreign Government and Agency Securities (continued) Uruguay (continued) Uruguay Treasury Bill, Strip, 5/14/15 UYU $ 7/02/15 UYU 8/20/15 UYU Total Foreign Government and Agency Securities (Cost $381,012,025) Total Investments before Short Term Investments (Cost $1,588,525,397) Short Term Investments 15.0% Foreign Government and Agency Securities 0.8% Malaysia 0.2% r Ba n k of Negara Mo n etary Notes, 10/08/13 - 9/18/14 MYR r Malaysia Treasury Bill, 5/30/14 MYR Mexico 0.3% r Mexico Treasury Bills, 10/24/13 - 4/30/14 MXN Philippines 0.0%  r Philippi n e Treasury Bill, 11/13/13 PHP Singapore 0.3% r Mo n etary Authority of Si n gapore Treasury Bill, 11/08/13 SGD r Si n gapore Treasury Bills, 11/15/13 - 12/27/13 SGD Total Foreign Government and Agency Securities (Cost $17,158,166) Total Investments before Money Market Funds (Cost $1,605,683,563) Shares Money Market Funds (Cost $287,248,633) 14.2% United States 14.2% a,e I n stitutio n al Fiduciary Trust Mo n ey Market Portfolio Total Investments (Cost $1,892,932,196) 101.5% Other Assets, less Liabilities (1.5)% ) Net Assets 100.0% $ Semiannual Report | 37 Templeton Global Investment Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Templeton Global Balanced Fund † Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b Principal amount of security is adjusted for inflation. See Note 1(i). c At September 30, 2013, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading these securities for a limited or extended period of time due to ownership limits and/or potential possession of material non-public information. d Security has been deemed illiquid because it may not be able to be sold within seven days. At September 30, 2013, the aggregate value of these securities was $50,306, representing less than 0.01% of net assets. e See Note 7 regarding investments in the Institutional Fiduciary Trust Money Market Portfolio. f See Note 1(f) regarding investment in FT Holdings Corporation IV. g See Note 1(e) regarding equity-linked securities. h Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At September 30, 2013, the aggregate value of these securities was $164,318,411, representing 8.08% of net assets. i Income may be received in additional securities and/or cash. j Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At September 30, 2013, the aggregate value of these securities was $6,398,922, representing 0.31% of net assets. k The coupon rate shown represents the rate at period end. l See Note 8 regarding defaulted securities. m See Note 1(g) regarding senior floating rate interests. n Principal amount is stated in 1,000 Brazilian Real Units. o Redemption price at maturity is adjusted for inflation. See Note 1(i). p Principal amount is stated in 100 Mexican Peso Units. q A supranational organization is an entity formed by two or more central governments through international treaties. r The security is traded on a discount basis with no stated coupon rate. At September 30, 2013, the Fund had the following forward exchange contracts outstanding. See Note 1(c). Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty Type Quantity Amount* Date Appreciation Depreciation I n dia n Rupee CITI Buy 7,867,000 130,683 10/03/13 $ — $ (5,520 ) I n dia n Rupee CITI Sell 7,867,000 125,317 10/03/13 — (55 ) Philippi n e Peso DBAB Buy 65,600,000 1,569,378 10/04/13 — (60,740 ) I n dia n Rupee HSBC Buy 57,335,000 837,619 10/04/13 74,193 — Philippi n e Peso HSBC Buy 52,620,000 1,261,447 10/04/13 — (51,317 ) I n dia n Rupee DBAB Buy 49,615,000 811,624 10/07/13 — (23,576 ) Polish Zloty DBAB Buy 8,156,625 1,922,100 EUR 10/07/13 10,510 — Philippi n e Peso HSBC Buy 78,450,000 1,886,316 10/07/13 — (81,784 ) I n dia n Rupee DBAB Buy 9,241,000 153,250 10/08/13 — (6,534 ) Swedish Kro n a UBSW Buy 57,125,412 6,584,834 EUR 10/09/13 — (24,316 ) Philippi n e Peso HSBC Buy 45,250,000 1,088,761 10/11/13 — (47,617 ) Philippi n e Peso JPHQ Buy 25,704,000 618,762 10/11/13 — (27,347 ) I n dia n Rupee DBAB Buy 62,182,000 1,016,577 10/15/13 — (32,218 ) Philippi n e Peso DBAB Buy 15,341,000 368,606 10/16/13 — (15,507 ) I n dia n Rupee DBAB Buy 91,185,000 1,492,854 10/17/13 — (50,570 ) 38 | Semiannual Report Templeton Global Investment Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Templeton Global Balanced Fund Forward Exchange Contracts (co n ti n ued) Contract Settlement Unrealized Unrealized Currency Counterparty Type Quantity Amount* Date AppreciationDepreciation Euro HSBC Sell 5,173,000 6,724,900 10/17/13 $ — $ (273,188 ) I n dia n Rupee JPHQ Buy 51,553,000 851,799 10/18/13 — (36,719 ) Malaysia n Ri n ggit JPHQ Buy 2,616,000 842,105 10/18/13 — (40,635 ) Malaysia n Ri n ggit JPHQ Sell 2,616,000 830,750 10/18/13 29,280 — I n dia n Rupee DBAB Buy 18,126,000 297,626 10/22/13 — (11,521 ) Malaysia n Ri n ggit HSBC Buy 4,770,000 1,548,601 10/22/13 — (87,562 ) I n dia n Rupee JPHQ Buy 25,753,000 422,860 10/22/13 — (16,368 ) Malaysia n Ri n ggit DBAB Buy 3,604,000 1,162,393 10/23/13 — (58,565 ) Malaysia n Ri n ggit HSBC Buy 2,403,275 775,000 10/24/13 — (38,973 ) Chilea n Peso CITI Buy 693,880,000 1,425,976 10/28/13 — (57,166 ) Euro DBAB Sell 76,597 99,134 10/31/13 — (4,491 ) Malaysia n Ri n ggit JPHQ Buy 3,725,000 1,203,049 10/31/13 — (62,580 ) Malaysia n Ri n ggit JPHQ Sell 3,725,000 1,182,149 10/31/13 41,680 — Euro DBAB Sell 84,184 109,859 11/04/13 — (4,032 ) I n dia n Rupee JPHQ Buy 25,080,000 403,322 11/06/13 — (9,561 ) I n dia n Rupee DBAB Buy 9,032,000 143,466 11/08/13 — (1,744 ) I n dia n Rupee HSBC Buy 9,755,000 140,968 11/12/13 11,923 — I n dia n Rupee HSBC Buy 24,630,000 361,993 11/13/13 23,926 — Japa n ese Ye n MSCO Sell 100,400,000 1,269,199 11/15/13 247,404 — I n dia n Rupee DBAB Buy 24,766,000 362,288 11/18/13 25,206 — I n dia n Rupee JPHQ Buy 41,367,000 658,036 11/18/13 — (10,801 ) Japa n ese Ye n CITI Sell 205,908,000 2,550,229 11/19/13 454,610 — Japa n ese Ye n DBAB Sell 166,350,000 2,052,525 11/19/13 359,507 — Malaysia n Ri n ggit DBAB Buy 2,025,400 650,000 11/19/13 — (29,169 ) Japa n ese Ye n CITI Sell 231,295,000 2,859,306 11/20/13 505,301 — I n dia n Rupee DBAB Buy 22,559,000 333,072 11/20/13 19,687 — Japa n ese Ye n HSBC Sell 43,408,000 537,434 11/20/13 95,649 — Malaysia n Ri n ggit HSBC Buy 1,231,000 394,397 11/20/13 — (17,044 ) Japa n ese Ye n JPHQ Sell 83,068,000 1,029,311 11/20/13 183,887 — Euro UBSW Sell 592,176 758,045 11/20/13 — (43,130 ) Japa n ese Ye n UBSW Sell 66,358,000 821,791 11/20/13 146,433 — I n dia n Rupee DBAB Buy 18,310,000 281,171 11/26/13 4,655 — I n dia n Rupee DBAB Buy 19,369,500 303,179 11/27/13 — (900 ) I n dia n Rupee HSBC Buy 26,015,000 406,942 11/27/13 — (954 ) I n dia n Rupee JPHQ Buy 20,726,500 324,368 11/27/13 — (912 ) I n dia n Rupee DBAB Buy 28,167,000 419,589 11/29/13 19,731 — I n dia n Rupee HSBC Buy 19,369,500 290,354 11/29/13 11,752 — I n dia n Rupee JPHQ Buy 20,726,500 318,673 11/29/13 4,598 — I n dia n Rupee CITI Buy 7,944,000 113,453 12/03/13 10,308 — Euro DBAB Sell 183,617 241,035 12/10/13 — (7,401 ) Polish Zloty DBAB Buy 42,929,712 10,080,000 EUR 12/10/13 49,886 — Si n gapore Dollar DBAB Buy 34,000,976 27,920,000 12/10/13 — (816,593 ) South Korea n Wo n DBAB Sell 3,901,450,000 3,516,721 12/10/13 — (91,545 ) South Korea n Wo n DBAB Buy 3,901,450,000 3,550,000 12/10/13 58,266 — Semiannual Report | 39 Templeton Global Investment Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Templeton Global Balanced Fund Forward Exchange Contracts (co n ti n ued) Contract Settlement Unrealized Unrealized Currency Counterparty Type Quantity Amount* Date Appreciation Depreciation Australia n Dollar DBAB Buy 12/11/13 $  $ ) Australia n Dollar DBAB Buy 12/13/13  ) Malaysia n Ri n ggit JPHQ Buy 12/17/13  ) Euro DBAB Sell 12/18/13  ) I n dia n Rupee JPHQ Buy 12/18/13  I n dia n Rupee DBAB Buy 12/26/13  ) I n dia n Rupee JPHQ Buy 12/26/13  ) Malaysia n Ri n ggit JPHQ Buy 1/02/14  ) Philippi n e Peso JPHQ Buy 1/02/14  ) Euro DBAB Sell 1/03/14  ) I n dia n Rupee CITI Buy 1/06/14  Japa n ese Ye n DBAB Sell 1/07/14  Malaysia n Ri n ggit DBAB Buy 1/08/14  ) Euro DBAB Sell 1/09/14  ) Japa n ese Ye n CITI Sell 1/10/14  Malaysia n Ri n ggit HSBC Buy 1/10/14  ) Japa n ese Ye n UBSW Sell 1/14/14  Japa n ese Ye n HSBC Sell 1/15/14  Japa n ese Ye n DBAB Sell 1/16/14  Malaysia n Ri n ggit JPHQ Buy 1/16/14  ) Japa n ese Ye n UBSW Sell 1/16/14  Japa n ese Ye n UBSW Sell 1/27/14  Chilea n Peso DBAB Buy 1/28/14  ) Japa n ese Ye n DBAB Sell 1/28/14  Japa n ese Ye n HSBC Sell 1/28/14  Chilea n Peso DBAB Buy 1/29/14  ) Swedish Kro n a DBAB Buy EUR 1/30/14  ) Chilea n Peso JPHQ Buy 1/30/14  ) Malaysia n Ri n ggit JPHQ Buy 1/30/14  ) Chilea n Peso DBAB Buy 1/31/14  ) Euro DBAB Sell 1/31/14  ) Chilea n Peso DBAB Buy 2/03/14  ) Euro DBAB Sell 2/06/14  ) Euro DBAB Sell 2/11/14  ) Chilea n Peso DBAB Buy 2/18/14  ) Chilea n Peso CITI Buy 2/20/14  ) Chilea n Peso DBAB Buy 2/25/14  ) Euro BZWS Sell 2/26/14  ) Chilea n Peso DBAB Buy 2/26/14  ) Euro UBSW Sell 2/26/14  ) Japa n ese Ye n UBSW Sell 2/26/14  ) Japa n ese Ye n BZWS Sell 2/27/14  Chilea n Peso DBAB Buy 2/27/14  ) Chilea n Peso DBAB Buy 3/03/14  ) 40 | Semiannual Report Templeton Global Investment Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Templeton Global Balanced Fund Forward Exchange Contracts (co n ti n ued) Contract Settlement Unrealized Unrealized Currency Counterparty Type Quantity Amount* Date Appreciation Depreciation Chilea n Peso DBAB Buy 3/05/14 $  $ ) Chilea n Peso DBAB Buy 3/06/14  ) Chilea n Peso DBAB Buy 3/07/14  ) Swedish Kro n a DBAB Buy EUR 3/12/14  ) Chilea n Peso DBAB Buy 3/13/14  ) Chilea n Peso DBAB Buy 3/18/14  ) Chilea n Peso DBAB Buy 4/04/14  ) Chilea n Peso MSCO Buy 4/14/14  ) Chilea n Peso MSCO Buy 4/21/14  ) Swedish Kro n a DBAB Buy EUR 4/22/14  ) Euro DBAB Sell 4/25/14  ) Chilea n Peso JPHQ Buy 4/28/14  ) Euro DBAB Sell 4/30/14  ) Euro BZWS Sell 5/05/14  ) Euro DBAB Sell 5/07/14  ) Swedish Kro n a DBAB Buy EUR 5/07/14  ) Euro DBAB Sell 5/09/14  ) Euro JPHQ Sell 5/09/14  ) Euro GSCO Sell 5/13/14  ) Euro BZWS Sell 5/15/14  ) Swedish Kro n a DBAB Buy EUR 5/15/14  ) Euro GSCO Sell 5/16/14  ) Euro GSCO Sell 5/20/14  ) Chilea n Peso MSCO Buy 5/22/14  ) Chilea n Peso JPHQ Buy 6/03/14  ) Chilea n Peso DBAB Buy 6/05/14  ) Japa n ese Ye n BZWS Sell 6/10/14  Japa n ese Ye n HSBC Sell 6/10/14  Japa n ese Ye n JPHQ Sell 6/10/14  ) Polish Zloty CITI Buy EUR 6/11/14  Japa n ese Ye n DBAB Sell 6/11/14  Japa n ese Ye n JPHQ Sell 6/11/14  Polish Zloty DBAB Buy EUR 6/12/14  Japa n ese Ye n CITI Sell 6/16/14  Japa n ese Ye n JPHQ Sell 6/17/14  Philippi n e Peso DBAB Buy 6/30/14  ) Philippi n e Peso JPHQ Buy 7/01/14  ) Malaysia n Ri n ggit JPHQ Buy 7/02/14  ) Malaysia n Ri n ggit DBAB Buy 7/03/14  ) Malaysia n Ri n ggit DBAB Buy 7/07/14  ) Malaysia n Ri n ggit DBAB Buy 7/15/14  ) Malaysia n Ri n ggit DBAB Buy 7/18/14  ) Malaysia n Ri n ggit DBAB Buy 7/22/14  ) Euro DBAB Sell 7/23/14  ) Semiannual Report | 41 Templeton Global Investment Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Templeton Global Balanced Fund Forward Exchange Contracts (co n ti n ued) Contract Settlement Unrealized Unrealized Currency Counterparty Type Quantity Amount* Date Appreciation Depreciation Euro DBAB Sell 7/25/14 $  $ ) Malaysia n Ri n ggit DBAB Buy 7/25/14  ) Japa n ese Ye n BZWS Sell 7/29/14  ) Euro DBAB Sell 7/29/14  ) Euro JPHQ Sell 7/31/14  ) Euro UBSW Sell 8/01/14  ) Euro HSBC Sell 8/04/14  ) Euro BZWS Sell 8/05/14  ) Japa n ese Ye n DBAB Sell 8/19/14  ) Japa n ese Ye n HSBC Sell 8/20/14  Japa n ese Ye n JPHQ Sell 8/20/14  Japa n ese Ye n BZWS Sell 8/22/14  Japa n ese Ye n CITI Sell 8/25/14  Japa n ese Ye n DBAB Sell 8/25/14  Japa n ese Ye n HSBC Sell 8/25/14  Japa n ese Ye n BZWS Sell 8/26/14  ) Japa n ese Ye n JPHQ Sell 8/26/14  ) Swedish Kro n a UBSW Buy EUR 8/26/14  Japa n ese Ye n DBAB Sell 8/27/14  ) Japa n ese Ye n HSBC Sell 8/27/14  ) Euro JPHQ Sell 8/27/14  ) Japa n ese Ye n JPHQ Sell 8/27/14  ) Euro DBAB Sell 8/28/14  ) Euro DBAB Sell 8/29/14  ) Japa n ese Ye n JPHQ Sell 8/29/14  Chilea n Peso DBAB Buy 9/30/14  ) Japa n ese Ye n JPHQ Sell 9/30/14  ) U n realized appreciatio n (depreciatio n ) ) Net u n realized appreciatio n (depreciatio n ) $ ) * In U.S. dollars unless otherwise indicated. See Abbreviations on page 62. 42 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Templeton Global Investment Trust Financial Statements Statement of Assets and Liabilities September 30, 2013 (u n audited) Templeton Global Balanced Fund Assets: I n vestme n ts i n securities: Cost - U n affiliated issuers $ 1,605,683,563 Cost - Sweep Mo n ey Fu n d (Note 7) 287,248,633 Total cost of i n vestme n ts $ 1,892,932,196 Value - U n affiliated issuers $ 1,775,472,182 Value - Sweep Mo n ey Fu n d (Note 7) 287,248,633 Total value of i n vestme n ts 2,062,720,815 Cash 765,155 Restricted cash (Note 1d) 97,000 Foreig n curre n cy, at value (cost $7,979,085) 8,010,243 Receivables: I n vestme n t securities sold 1,078 Capital shares sold 13,341,291 Divide n ds a n d i n terest 12,266,089 Due from brokers 3,905,000 U n realized appreciatio n o n forward excha n ge co n tracts 4,937,691 Other assets 172 Total assets 2,106,044,534 Liabilities: Payables: I n vestme n t securities purchased 59,466,310 Capital shares redeemed 2,539,371 Ma n ageme n t fees 1,132,280 Distributio n fees 1,191,225 Tra n sfer age n t fees 296,377 Trustees’ fees a n d expe n ses 2,446 Due to brokers 97,000 U n realized depreciatio n o n forward excha n ge co n tracts 8,522,892 Deferred tax 77,609 Accrued expe n ses a n d other liabilities 269,709 Total liabilities 73,595,219 Net assets, at value $ 2,032,449,315 Net assets co n sist of: Paid-i n capital $ 1,955,291,962 Distributio n s i n excess of n et i n vestme n t i n come (3,736,992 ) Net u n realized appreciatio n (depreciatio n ) 166,086,559 Accumulated n et realized gai n (loss) (85,192,214 ) Net assets, at value $ 2,032,449,315 Semiannual Report | The accompanying notes are an integral part of these financial statements. | 43 Templeton Global Investment Trust Financial Statements (continued) Statement of Assets and Liabilities (continued) September 30, 2013 (u n audited) Templeton Global Balanced Fund Class A: Net assets, at value. $ Shares outsta n di n g Net asset value per share a $ Maximum offeri n g price per share ( n et asset value per share ÷ 94.25%) $ Class A1: Net assets, at value $ Shares outsta n di n g Net asset value per share a $ Maximum offeri n g price per share ( n et asset value per share ÷ 95.75%) $ Class C: Net assets, at value. $ Shares outsta n di n g Net asset value a n d maximum offeri n g price per share a $ Class C1: Net assets, at value. $ Shares outsta n di n g Net asset value a n d maximum offeri n g price per share a $ Class R: Net assets, at value. $ Shares outsta n di n g Net asset value a n d maximum offeri n g price per share $ Class R6: Net assets, at value. $ Shares outsta n di n g Net asset value a n d maximum offeri n g price per share $ Advisor Class: Net assets, at value $ Shares outsta n di n g Net asset value a n d maximum offeri n g price per share $ a Redemption price is equal to net asset value less contingent deferred sales charges, if applicable. 44 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Templeton Global Investment Trust Financial Statements (continued) Statement of Operations for the six mo n ths e n ded September 30, 2013 (u n audited) Templeton Global Balanced Fund I n vestme n t i n come: Divide n ds ( n et of foreig n taxes of $1,369,776) $ 17,296,084 I n terest ( n et of foreig n taxes of $113,522) 12,755,355 Total i n vestme n t i n come 30,051,439 Expe n ses: Ma n ageme n t fees (Note 3a) 5,669,782 Admi n istrative fees (Note 3b) 224,746 Distributio n fees: (Note 3c) Class A 508,629 Class A1 665,079 Class C 825,173 Class C1 1,065,977 Class R 11,134 Tra n sfer age n t fees: (Note 3e) Class A 209,383 Class A1 278,552 Class C 84,847 Class C1 170,159 Class R 2,308 Advisor Class 101,300 Custodia n fees (Note 4) 212,354 Reports to shareholders 71,430 Registratio n a n d fili n g fees 73,950 Professio n al fees 63,881 Trustees’ fees a n d expe n ses 34,655 Other 21,046 Total expe n ses 10,294,385 Expe n se reductio n s (Note 4) (639 ) Net expe n ses 10,293,746 Net i n vestme n t i n come 19,757,693 Realized a n d u n realized gai n s (losses): Net realized gai n (loss) from: I n vestme n ts (8,548,927 ) Foreig n curre n cy tra n sactio n s 10,383,237 Net realized gai n (loss) 1,834,310 Net cha n ge i n u n realized appreciatio n (depreciatio n ) o n : I n vestme n ts 96,803,526 Tra n slatio n of other assets a n d liabilities de n omi n ated i n foreig n curre n cies (20,723,854 ) Cha n ge i n deferred taxes o n u n realized appreciatio n 123,156 Net cha n ge i n u n realized appreciatio n (depreciatio n ) 76,202,828 Net realized a n d u n realized gai n (loss) 78,037,138 Net i n crease (decrease) i n n et assets resulti n g from operatio n s $ 97,794,831 Semiannual Report | The accompanying notes are an integral part of these financial statements. | 45 Templeton Global Investment Trust Financial Statements (continued) Statements of Changes in Net Assets Templeton Global Balanced Fund Six Months Ended September 30, 2013 Year Ended (unaudited) March 31, 2013 I n crease (decrease) i n n et assets: Operatio n s: Net i n vestme n t i n come $ $ Net realized gai n (loss) from i n vestme n ts a n d foreig n curre n cy tra n sactio n s Net cha n ge i n u n realized appreciatio n (depreciatio n ) o n i n vestme n ts, tra n slatio n of other assets a n d liabilities de n omi n ated i n foreig n curre n cies a n d deferred taxes Net i n crease (decrease) i n n et assets resulti n g from operatio n s Distributio n s to shareholders from: Net i n vestme n t i n come: Class A ) ) Class A1 ) ) Class C ) ) Class C1 ) ) Class R ) ) Class R6 )  Advisor Class ) ) Total distributio n s to shareholders ) ) Capital share tra n sactio n s: (Note 2) Class A Class A1 ) ) Class C Class C1 ) ) Class R Class R6  Advisor Class Total capital share tra n sactio n s Net i n crease (decrease) i n n et assets Net assets: Begi nn i n g of period E n d of period $ $ Distributio n s i n excess of n et i n vestme n t i n come i n cluded i n n et assets: $ ) $ ) 46 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Templeton Global Investment Trust Notes to Financial Statements (unaudited) Templeton Global Balanced Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES Templeton Global Investment Trust (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company, consisting of six separate funds. The Templeton Global Balanced Fund (Fund) is included in this report. The financial statements of the remaining funds in the Trust are presented separately. The Fund offers seven classes of shares: Class A, Class A1, Class C, Class C1, Class R, Class R6, and Advisor Class. Effective May 1, 2013, the Fund began offering a new class of shares, Class R6. Each class of shares differs by its initial sales load, contingent deferred sales charges, voting rights on matters affecting a single class, its exchange privilege and fees primarily due to differing arrangements for distribution and transfer agent fees. The following summarizes the Funds significant accounting policies. a. Financial Instrument Valuation The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Trusts Board of Trustees (the Board), the Funds administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities and derivative financial instruments (derivatives) listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded, or the NYSE, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the close of the NYSE on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing net asset value. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary Semiannual Report | 47 Templeton Global Investment Trust Notes to Financial Statements (unaudited) (continued) Templeton Global Balanced Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) a. Financial Instrument Valuation (continued) valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at the close of the NYSE on the date that the values of the foreign debt securities are determined. Certain derivatives trade in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily close of business on the NYSE. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for 48 | Semiannual Report Templeton Global Investment Trust Notes to Financial Statements (unaudited) (continued) Templeton Global Balanced Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) a. Financial Instrument Valuation (continued) each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. In addition, certain foreign markets may be open on days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. b. Foreign Currency Translation Portfolio securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars based on the exchange rate of such currencies against U.S. dollars on the date of valuation. The Fund may enter into foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of securities, income and expense items denominated in foreign currencies are translated into U.S. dollars at the exchange rate in effect on the transaction date. Portfolio securities and assets and liabilities denominated in foreign currencies contain risks that those currencies will decline in value relative to the U.S. dollar. Occasionally, events may impact the availability or reliability of foreign exchange rates used to convert the U.S. dollar equivalent value. If such an event occurs, the foreign exchange rate will be valued at fair value using procedures established and approved by the Board. The Fund does not separately report the effect of changes in foreign exchange rates from changes in market prices on securities held. Such changes are included in net realized and unrealized gain or loss from investments on the Statement of Operations. Realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions and the difference between the recorded amounts of dividends, interest, and foreign withholding taxes and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in foreign exchange rates on foreign denominated assets and liabilities other than investments in securities held at the end of the reporting period. c. Derivative Financial Instruments The Fund invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would Semiannual Report | 49 Templeton Global Investment Trust Notes to Financial Statements (unaudited) (continued) Templeton Global Balanced Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) c. Derivative Financial Instruments (continued) normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements which expose the Fund to gains or losses in excess of the amounts shown on the Statement of Assets and Liabilities. Realized gain and loss and unrealized appreciation and depreciation on these contracts for the period are included in the Statement of Operations. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthi-ness of all potential counterparties. The Fund attempts to reduce its exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Fund include failure of the Fund to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. However, absent an event of default or early termination, OTC derivative assets and liabilities, are presented gross and not offset in the Statement of Assets and Liabilities. Early termination by the counterparty may result in an immediate payment by the Fund of any net liability owed to that counterparty under the ISDA agreement. At September 30, 2013, the Fund had OTC derivatives in a net liability position of $5,452,124 and the aggregate value of collateral pledged for such contracts was $3,905,000. Collateral requirements differ by type of derivative. Collateral terms are contract specific for OTC derivatives. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of fund business each day and any additional collateral required due to changes in derivative values may be delivered by the fund or the counterparty within a few business days. Collateral pledged and/or received by the fund, if any, is held in segregated accounts with the funds custodian/counterpar-ty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the Funds investment objectives. 50 | Semiannual Report Templeton Global Investment Trust Notes to Financial Statements (unaudited) (continued) Templeton Global Balanced Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) c. Derivative Financial Instruments (continued) At September 30, 2013, the Fund received $2,422,042 in U.S. Treasury Bonds and Notes as collateral for derivatives. The Fund entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency at a specific exchange rate on a future date. See Note 10 regarding other derivative information. d. Restricted Cash At September 30, 2013, the Fund received restricted cash in connection with investments in certain derivative securities. Restricted cash is held in a segregated account with the counterparty broker and is reflected in the Statement of Assets and Liabilities. e. Equity-Linked Securities The Fund invests in equity-linked securities. Equity-linked securities are hybrid financial instruments that generally combine both debt and equity characteristics into a single note form. Income received from equity linked securities is recorded as realized gains in the Statement of Operations and may be based on the performance of an underlying equity security, an equity index, or an option position. The risks of investing in equity-linked securities include unfavorable price movements in the underlying security and the credit risk of the issuing financial institution. There may be no guarantee of a return of principal with equity linked securities and the appreciation potential may be limited. Equity-linked securities may be more volatile and less liquid than other investments held by the Fund. f. FT Holdings Corporation IV (FT Subsidiary) The Fund invests in certain financial instruments, through its investment in the FT subsidiary. The FT subsidiary is a Delaware Corporation, is a wholly-owned subsidiary of the Fund, and is able to invest in certain financial instruments consistent with the investment objective of the Fund. At September 30, 2013, the FT Subsidiarys investment, Turtle Bay Resort, as well as any other assets and liabilities of the FT Subsidiary are reflected in the Funds Statement of Investments and Statement of Assets and Liabilities. The financial statements have been consolidated and include the accounts of the Fund and the FT Subsidiary. All intercompany transactions and balances have been eliminated. Semiannual Report | 51 Templeton Global Investment Trust Notes to Financial Statements (unaudited) (continued) Templeton Global Balanced Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) g. Senior Floating Rate Interests The Fund invests in senior secured corporate loans that pay interest at rates which are periodically reset by reference to a base lending rate plus a spread. These base lending rates are generally the prime rate offered by a designated U.S. bank or the London InterBank Offered Rate (LIBOR). Senior secured corporate loans often require prepayment of principal from excess cash flows or at the discretion of the borrower. As a result, actual maturity may be substantially less than the stated maturity. Senior secured corporate loans in which the Fund invests are generally readily marketable, but may be subject to certain restrictions on resale. h. Income and Deferred Taxes It is the Funds policy to qualify as a regulated investment company under the Internal Revenue Code. The Fund intends to distribute to shareholders substantially all of its taxable income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. The Fund may be subject to foreign taxation related to income received, capital gains on the sale of securities and certain foreign currency transactions in the foreign jurisdictions in which it invests. Foreign taxes, if any, are recorded based on the tax regulations and rates that exist in the foreign markets in which the Fund invests. When a capital gain tax is determined to apply the Fund records an estimated deferred tax liability in an amount that would be payable if the securities were disposed of on the valuation date. The Fund recognizes the tax benefits of uncertain tax positions only when the position is more likely than not to be sustained upon examination by the tax authorities based on the technical merits of the tax position. As of September 30, 2013, and for all open tax years, the Fund has determined that no liability for unrecognized tax benefits is required in the Funds financial statements related to uncertain tax positions taken on a tax return (or expected to be taken on future tax returns). Open tax years are those that remain subject to examination and are based on each tax jurisdiction statute of limitation. i. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Interest income and estimated expenses are accrued daily. Amortization of premium and accretion of discount on debt securities are included in interest income. Facility fees are recognized as income over the term of the loan. Dividend income is recorded on the ex-dividend date except that certain dividends from 52 | Semiannual Report Templeton Global Investment Trust Notes to Financial Statements (unaudited) (continued) Templeton Global Balanced Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) i. Security Transactions, Investment Income, Expenses and Distributions (continued) foreign securities are recognized as soon as the Fund is notified of the ex-dividend date. Distributions to shareholders are recorded on the ex-dividend date and are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. Common expenses incurred by the Trust are allocated among the funds based on the ratio of net assets of each fund to the combined net assets of the Trust. Fund specific expenses are charged directly to the fund that incurred the expense. Realized and unrealized gains and losses and net investment income, not including class specific expenses, are allocated daily to each class of shares based upon the relative proportion of net assets of each class. Differences in per share distributions, by class, are generally due to differences in class specific expenses. Inflation-indexed bonds are adjusted for inflation through periodic increases or decreases in the securitys interest accruals, face amount, or principal redemption value, by amounts corresponding to the rate of inflation as measured by an index. Any increase or decrease in the face amount or principal redemption value will be included as interest income on the Statement of Operations. j. Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. k. Guarantees and Indemnifications Under the Trusts organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Fund, enters into contracts with service providers that contain general indemnification clauses. The Trusts maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. Semiannual Report | 53 Templeton Global Investment Trust Notes to Financial Statements (unaudited) (continued) Templeton Global Balanced Fund 2. S HARES OF B ENEFICIAL I NTEREST At September 30, 2013, there were an unlimited number of shares authorized ($0.01 par value). Transactions in the Funds shares were as follows: Six Months Ended Year Ended September 30, 2013 March 31, 2013 Shares Amount Shares Amount Class A Shares: Shares sold $ $ Shares issued i n rei n vestme n t of distributio n s Shares redeemed ) Net i n crease (decrease) $ $ Class A1 Shares: Shares sold $ $ Shares issued i n rei n vestme n t of distributio n s Shares redeemed ) Net i n crease (decrease) ) $ ) ) $ ) Class C Shares: Shares sold $ $ Shares issued i n rei n vestme n t of distributio n s Shares redeemed ) Net i n crease (decrease) $ $ Class C1 Shares: Shares sold $ $ Shares issued i n rei n vestme n t of distributio n s Shares redeemed ) Net i n crease (decrease) ) $ ) ) $ ) Class R Shares: Shares sold $ $ Shares issued i n rei n vestme n t of distributio n s Shares redeemed ) Net i n crease (decrease) $ $ Class R6 Shares a : Shares sold $ Net i n crease (decrease) $ Advisor Class Shares: Shares sold $ $ Shares issued i n rei n vestme n t of distributio n s Shares redeemed ) Net i n crease (decrease) $ $ a For the period May 1, 2013 (effective date) to September 30, 2013. 54 | Semiannual Report Templeton Global Investment Trust Notes to Financial Statements (unaudited) (continued) Templeton Global Balanced Fund 3. T RANSACTIONS WITH A FFILIATES Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Trust are also officers and/or directors of the following subsidiaries: Subsidiary Affiliation Templeto n Global Advisors Limited (TGAL) I n vestme n t ma n ager Fra n kli n Advisers, I n c. (Advisers) I n vestme n t ma n ager Fra n kli n Templeto n Services, LLC (FT Services) Admi n istrative ma n ager Fra n kli n Templeto n Distributors, I n c. (Distributors) Pri n cipal u n derwriter Fra n kli n Templeto n I n vestor Services, LLC (I n vestor Services) Tra n sfer age n t a. Management Fees The Fund pays an investment management fee to TGAL based on the average daily net assets of the Fund as follows: Annualized Fee Rate Net Assets % Up to a n d i n cludi n g $500 millio n % Over $500 millio n , up to a n d i n cludi n g $1 billio n % Over $1 billio n , up to a n d i n cludi n g $1.5 billio n % Over $1.5 billio n , up to a n d i n cludi n g $6.5 billio n % Over $6.5 billio n , up to a n d i n cludi n g $11.5 billio n % Over $11.5 billio n , up to a n d i n cludi n g $16.5 billio n % Over $16.5 billio n , up to a n d i n cludi n g $19.0 billio n % Over $19.0 billio n , up to a n d i n cludi n g $21.5 billio n % I n excess of $21.5 billio n Effective May 1, 2013, the Fund combined its investment management and administration agreements as approved by the Board. The fees paid under the combined agreement do not exceed the aggregate fees that were paid under the separate agreements. Prior to May 1, 2013, the Fund paid fees to TGAL based on the average daily net assets of the Fund as follows: Annualized Fee Rate Net Assets % Up to a n d i n cludi n g $500 millio n % Over $500 millio n , up to a n d i n cludi n g $1 billio n % Over $1 billio n , up to a n d i n cludi n g $1.5 billio n % Over $1.5 billio n , up to a n d i n cludi n g $6.5 billio n % Over $6.5 billio n , up to a n d i n cludi n g $11.5 billio n % Over $11.5 billio n , up to a n d i n cludi n g $16.5 billio n % Over $16.5 billio n , up to a n d i n cludi n g $19.0 billio n % Over $19.0 billio n , up to a n d i n cludi n g $21.5 billio n % I n excess of $21.5 billio n Under a subadvisory agreement, Advisers, an affiliate of TGAL, provides subadvisory services to the Fund. The subadvisory fee is paid by TGAL based on the Funds average daily net assets, and is not an additional expense of the Fund. Semiannual Report | 55 Templeton Global Investment Trust Notes to Financial Statements (unaudited) (continued) Templeton Global Balanced Fund 3. T RANSACTIONS WITH A FFILIATES (continued) b. Administrative Fees Effective May 1, 2013, under an agreement with TGAL, FT Services provides administrative services to the Fund. The fee is paid by TGAL based on the Funds average daily net assets, and is not an additional expense of the Fund. Prior to May 1, 2013, the Fund paid administrative fees to FT Services of 0.20% per year of the average daily net assets of the Fund. c. Distribution Fees The Board has adopted distribution plans for each share class, with the exception of Class R6 and Advisor Class shares, pursuant to Rule 12b-1 under the 1940 Act. Distribution fees are not charged on shares held by affiliates. Under the Funds Class A reimbursement distribution plan, the Fund reimburses Distributors for costs incurred in connection with the servicing, sale and distribution of the Funds shares up to the maximum annual plan rate. Under the Class A and A1 reimbursement distribution plans, costs exceeding the maximum for the current plan year cannot be reimbursed in subsequent periods. In addition, under the Funds Class C, C1, and R compensation distribution plans, the Fund pays Distributors for costs incurred in connection with the servicing, sale and distribution of the Funds shares up to the maximum annual plan rate for each class. The plan year, for purposes of monitoring compliance with the maximum annual plan rates, is February 1 through January 31. The maximum annual plan rates, based on the average daily net assets, for each class, are as follows: Class A % Class A1 % Class C % Class C1 % Class R % d. Sales Charges/Underwriting Agreements Front-end sales charges and contingent deferred sales charges (CDSC) do not represent expenses of the Fund. These charges are deducted from the proceeds of sales of Fund shares prior to investment or from redemption proceeds prior to remittance, as applicable. Distributors has advised the Fund of the following commission transactions related to the sales and redemptions of the Funds shares for the period: Sales charges retai n ed n et of commissio n s paid to u n affiliated broker/dealers $ CDSC retai n ed $ 56 | Semiannual Report Templeton Global Investment Trust Notes to Financial Statements (unaudited) (continued) Templeton Global Balanced Fund 3. T RANSACTIONS WITH A FFILIATES (continued) e. Transfer Agent Fees Each class of shares, except for Class R6, pays transfer agent fees to Investor Services for its performance of shareholder servicing obligations and reimburses Investor Services for out of pocket expenses incurred, including shareholding servicing fees paid to third parties. These fees are allocated daily based upon their relative proportion of such classes aggregate net assets. Class R6 pays Investor Services transfer agent fees specific to that class. For the period ended September 30, 2013, the Fund paid transfer agent fees of $846,549, of which $346,666 was retained by Investor Services. f. Waiver and Expense Reimbursements TGAL and FT Services have contractually agreed in advance to waive or limit their respective fees and to assume as their own expense certain expenses otherwise payable by the Fund so that the expenses (excluding distribution fees, and acquired fund fees and expenses) for Class A, Class A1, Class C, Class C1, Class R and Advisor Class of the Fund do not exceed 0.95%, and Class R6 does not exceed 0.84% (other than certain non-routine expenses or costs, including those relating to litigation, indemnification, reorganizations, and liquidations) until July 31, 2013. Effective August 1, 2013, the contractual fee waiver was eliminated. There were no expenses waived during the period ended September 30, 2013. Additionally, Investor Services has contractually agreed in advance to waive or limit its fees so that the Class R6 transfer agent fees do not exceed 0.01% until July 31, 2014. There were no expenses waived during the period ended September 30, 2013. 4. E XPENSE O FFSET A RRANGEMENT The Fund has entered into an arrangement with its custodian whereby credits realized as a result of uninvested cash balances are used to reduce a portion of the Funds custodian expenses. During the period ended September 30, 2013, the custodian fees were reduced as noted in the Statement of Operations. 5. I NCOME T AXES For tax purposes, capital losses may be carried over to offset future capital gains. Capital loss carryforwards with no expiration, if any, must be fully utilized before those losses with expiration dates. Semiannual Report | 57 Templeton Global Investment Trust Notes to Financial Statements (unaudited) (continued) Templeton Global Balanced Fund 5. I NCOME T AXES (continued) At March 31, 2013, capital loss carryforwards were as follows: Capital loss carryforwards subject to expiratio n : $ Capital loss carryforwards n ot subject to expiratio n : Short term Lo n g term  Total capital loss carryforwards $ At September 30, 2013, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of i n vestme n ts $ U n realized appreciatio n $ U n realized depreciatio n ) Net u n realized appreciatio n (depreciatio n ) $ Differences between income and/or capital gains as determined on a book basis and a tax basis are primarily due to differing treatments of foreign currency transactions and tax straddles. 6. I NVESTMENT T RANSACTIONS Purchases and sales of investments (excluding short term securities) for the period ended September 30, 2013, aggregated $591,758,763 and $108,044,751, respectively. 7. I NVESTMENTS IN I NSTITUTIONAL F IDUCIARY T RUST M ONEY M ARKET P ORTFOLIO The Fund invests in the Institutional Fiduciary Trust Money Market Portfolio (Sweep Money Fund), an open-end investment company managed by Advisers. Management fees paid by the Fund are reduced on assets invested in the Sweep Money Fund, in an amount not to exceed the management and administrative fees paid by the Sweep Money Fund. 8. C REDIT R ISK AND D EFAULTED S ECURITIES At September 30, 2013, the Fund had 7.17% of its portfolio invested in high yield, senior secured floating rate notes, or other securities rated below investment grade. These securities may be more sensitive to economic conditions causing greater price volatility and are potentially subject to a greater risk of loss due to default than higher rated securities. 58 | Semiannual Report Templeton Global Investment Trust Notes to Financial Statements (unaudited) (continued) Templeton Global Balanced Fund 8. C REDIT R ISK AND D EFAULTED S ECURITIES (continued) The Fund held a defaulted security and/or other securities for which the income has been deemed uncollectible. At September 30, 2013, the value of this security represents less than 0.05% of the Funds net assets. The Fund discontinues accruing income on securities for which income has been deemed uncollectible and provides an estimate for losses on interest receivable. The security has been identified on the accompanying Statement of Investments. 9. C ONCENTRATION OF R ISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 10. O THER D ERIVATIVE I NFORMATION At September 30, 2013, the Funds investments in derivative contracts are reflected on the Statement of Assets and Liabilities as follows: Asset Derivatives Liability Derivatives Derivative Contracts Not Accounted for as Statement of Assets and Fair Value Statement of Assets and Fair Value Hedging Instruments Liabilities Location Amount Liabilities Location Amount Foreig n excha n ge co n tracts U n realized appreciatio n o n U n realized depreciatio n o n forward excha n ge co n tracts $ forward excha n ge co n tracts $ For the period ended September 30, 2013, the effect of derivative contracts on the Funds Statement of Operations was as follows: Change in Unrealized Derivative Contracts Realized Appreciation Not Accounted for as Statement of Gain (Loss) (Depreciation) Hedging Instruments Operations Locations for the Period for the Period Foreig n excha n ge co n tracts Net realized gai n (loss) from foreig n curre n cy tra n sactio n s / Net cha n ge i n u n realized appreciatio n (depreciatio n ) o n tra n slatio n of other assets a n d liabilities de n omi n ated i n foreig n curre n cies $ $ ) Semiannual Report | 59 Templeton Global Investment Trust Notes to Financial Statements (unaudited) (continued) Templeton Global Balanced Fund 10. O THER D ERIVATIVE I NFORMATION (continued) For the period ended September 30, 2013, the average month end fair value of derivatives represented 1.24% of average month end net assets. The average month end number of open derivative contracts for the period was 180. See Note 1(c) regarding derivative financial instruments. 11. C REDIT F ACILITY The Fund, together with other U.S. registered and foreign investment funds (collectively, Borrowers), managed by Franklin Templeton Investments, are borrowers in a joint syndicated senior unsecured credit facility totaling $1.5 billion (Global Credit Facility) which matures on January 17, 2014. This Global Credit Facility provides a source of funds to the Borrowers for temporary and emergency purposes, including the ability to meet future unanticipated or unusually large redemption requests. Under the terms of the Global Credit Facility, the Fund shall, in addition to interest charged on any borrowings made by the Fund and other costs incurred by the Fund, pay its share of fees and expenses incurred in connection with the implementation and maintenance of the Global Credit Facility, based upon its relative share of the aggregate net assets of all of the Borrowers, including an annual commitment fee of 0.07% based upon the unused portion of the Global Credit Facility. These fees are reflected in other expenses on the Statement of Operations. During the period ended September 30, 2013, the Fund did not use the Global Credit Facility. 12. F AIR V ALUE M EASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in deter- mining the fair value of financial instruments) The inputs or methodology used for valuing financial instruments are not an indication of the risk associated with investing in those financial instruments. 60 | Semiannual Report Templeton Global Investment Trust Notes to Financial Statements (unaudited) (continued) Templeton Global Balanced Fund 12. F AIR V ALUE M EASUREMENTS (continued) For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of September 30, 2013, in valuing the Fund’s assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: I n vestme n ts i n Securities: Equity I n vestme n ts: a U n ited Ki n gdom $ 141,744,396 $ 675,055 $ — $ 142,419,451 U n ited States 354,318,953 376,200 — c 354,695,153 All Other Equity I n vestme n ts b 733,647,535 — — 733,647,535 Equity-Li n ked Securities — 76,137,668 — 76,137,668 Corporate Bo n ds a n d Notes — 63,769,129 — 63,769,129 Se n ior Floati n g Rate I n terests — 8,454,353 50,306 8,504,659 Foreig n Gover n me n t a n d Age n cy Securities — 379,565,463 — 379,565,463 Short Term I n vestme n ts 287,248,633 16,733,124 — 303,981,757 Total I n vestme n ts i n Securities $ 1,516,959,517 $ 545,710,992 $ 50,306 $ 2,062,720,815 Forward Excha n ge Co n tracts $ — $ 4,937,691 $ — $ 4,937,691 Liabilities: Forward Excha n ge Co n tracts — 8,522,892 — 8,522,892 a Includes common, preferred and convertible preferred stocks as well as other equity investments. b For detailed categories, see the accompanying Statement of Investments. c Includes securities determined to have no value at September 30, 2013. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 investments at the end of the period. 13. N EW A CCOUNTING P RONOUNCEMENTS In June 2013, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2013-08, Investment Companies (Topic 946): Amendments to the Scope, Measurement, and Disclosure Requirements. The ASU modifies the criteria used in defining an investment company under U.S. Generally Accepted Accounting Principles and also sets forth certain measurement and disclosure requirements. Under the ASU, an entity that is registered under the 1940 Act automatically qualifies as an investment company. The ASU is effective for interim and annual reporting periods beginning after December 15, 2013. The Fund is currently reviewing the requirements and believes the adoption of this ASU will not have a material impact on its financial statements. Semiannual Report | 61 Templeton Global Investment Trust Notes to Financial Statements (unaudited) (continued) Templeton Global Balanced Fund 14. S UBSEQUENT E VENTS The Fund has evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure. A BBREVIATIONS Counterparty Currency Selected Portfolio BZWS - Barclays Ba n k PLC BRL - Brazilia n Real ADR - America n Depositary Receipt CITI - Citiba n k N.A. EUR - Euro DIP - Debtor-I n -Possessio n DBAB - Deutsche Ba n k AG GHS - Gha n aia n Cedi FRN - Floati n g Rate Note GSCO - The Goldma n Sachs Group, I n c. IDR - I n do n esia n Rupiah IDR - I n ter n atio n alDepositary Receipt HSBC - HSBC Ba n k USA KRW - South Korea n Wo n PIK - Payme n t-I n -Ki n d JPHQ - JPMorga n Chase Ba n k, N.A. LKR - Sri La n ka n Rupee MSCO - Morga n Sta n ley a n d Co., I n c. MXN - Mexica n Peso UBSW - UBS AG MYR - Malaysia n Ri n ggit PEN - Peruvia n Nuevo Sol PHP - Philippi n e Peso PLN - Polish Zloty SEK - Swedish Kro n a SGD - Si n gaporeDollar UYU - Uruguaya n Peso 62 | Semiannual Report Templeton Global Investment Trust Shareholder Information Templeton Global Balanced Fund Proxy Voting Policies and Procedures The Funds investment manager has established Proxy Voting Policies and Procedures (Policies) that the Fund uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Funds complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 300 S.E. 2nd Street, Fort Lauderdale, FL 33301, Attention: Proxy Group. Copies of the Funds proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commissions website at sec.gov and reflect the most recent 12-month period ended June 30. Quarterly Statement of Investments The Fund files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commissions website at sec.gov. The filed form may also be viewed and copied at the Commissions Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. Semiannual Report | 63 This page i n te n tio n ally left bla n k. Semiannual Report Templeton Frontier Markets Fund Your Funds Goal and Main Investments: Templeton Frontier Markets Fund seeks long-term capital appreciation. Under normal market conditions, the Fund invests at least 80% of its net assets in securities of companies located in frontier market countries as defined in the prospectus. Such companies are organized under the laws of, have a principal office in, or have their principal trading market in frontier market countries; or derive at least 50% of their total revenue or profit from either goods or services produced or sales made in frontier market countries; or have at least 50% of their assets in, or are linked to currencies of, frontier market countries. This semiannual report for Templeton Frontier Markets Fund covers the period ended September 30, 2013. At the market close on June 28, 2013, the Fund closed to new investors. Existing shareholders may add to their accounts. After a recent surge in new assets, we believe this closure will help us manage the inflow of assets and allow us to effectively manage our current level of assets. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 20. Semiannual Report | 3 Economic and Market Overview The global economy grew modestly during the six months under review amid a generally accommodative monetary environment. Although some frontier and emerging market economies experienced slowdowns, they continued to grow faster than many of their developed market counterparts. Qatars gross domestic product (GDP) grew 6.0% year-over-year in the second quarter, slightly lower than the first quarters 6.1% rate, as global oil prices declined during the quarter. 1 Although the oil and gas production growth rate rose only marginally in the second quarter, the financial, real estate and construction sectors expanded at a fast rate. The long-term uptrend in global oil prices and the governments large-scale infrastructure spending related to its preparation for the 2orld Cup in Qatar could help support economic growth. Saudi Arabias GDP grew a modest 2.7% year-over-year in the second quarter, improving from the multi-year low of 2.1% in the first quarter. 2 The countrys diversification into the non-oil sector supported growth amid the second quarters global oil price decline. In May, independent credit rating agency Standard & Poors (S&P) affirmed Saudi Arabias long-term sovereign credit rating at AA- and revised its outlook to positive from stable, reflecting S&Ps view of the kingdoms strengthening economic growth fundamentals. 3 Government-led infrastructure and mining projects, rising consumer spending and higher investment growth have contributed to the kingdoms economic strength. Nigerias GDP grew 6.2% year-over-year in the second quarter, down from 6.6% in the first quarter. 4 Growth in non-oil industries, including agriculture, trade and services, helped support the economy as oil production output declined. Although the inflation rate remained below the Central Bank of Nigerias (CBNs) 10% target, in September the CBN held its benchmark interest rate unchanged at 12.0%, because of concerns that the naira could be pressured if oil revenue continued to decline and that inflation could rise as a result of the governments increased spending measures in advance of the 2014 elections. Kenyas GDP grew 4.3% year-over-year in the second quarter, lower than the first quarters 5.2% rate, resulting largely from weakness in the hotels and restaurants industry amid uncertainties surrounding the results of the 1. Source: Qatar Statistics Authority. 2. Source: Central Department of Statistics and Information, Saudi Arabia. 3. This does not indicate a rating of the Fund. 4. Source: Nigeria National Bureau of Statistics. 4 | Semiannual Report Top 10 Countries Based on Equity Securities 9/30/13 % of Total Net Assets Qatar % Nigeria % Saudi Arabia % Romania % Kazakhstan % United Arab Emirates % Kenya % Ukraine % Vietnam % Panama % March 2013 presidential election. 5 However, the agriculture, manufacturing and financial sectors contributed to economic growth. In August, independent credit rating agency Fitch Ratings affirmed Kenyas long-term foreign currency issuer default rating at B+ with a stable outlook. 3 In Fitchs view, compared to other countries with a B rating, Kenya has a more diversified economy that includes greater reliance on manufacturing and services, a more developed banking system and stronger domestic capital markets. Frontier market stocks overall proved to be less sensitive than emerging market stocks to the uncertainties surrounding monetary policies of major central banks. With the exception of brief periods of sell-offs in June and August resulting largely from concerns about the Federal Reserve Boards (Feds) potential tapering of its asset purchase program, the Peoples Bank of Chinas management of the countrys interbank market and a possible U.S. military intervention in Syria, frontier market stocks generally trended higher during the six-month period. In September, frontier market stocks rallied as tension surrounding Syria was defused and as the Fed announced it would delay tapering its asset purchase program. For the six months ended September 30, 2013, frontier market stocks, as measured by the MSCI Frontier Markets Index, delivered a +9.50% total return, with all major regions posting gains. 6 In comparison, developed market stocks, as measured by the MSCI World Index, generated a +9.21% total return, and emerging market stocks, as measured by the MSCI Emerging Markets Index, had a -2.52% total return. 6 Argentina was among the top performers, as faster economic growth and the governments pre-election spending boosted the countrys stocks. Central and Eastern European stocks generally benefited from the eurozones emergence from recession, with Bulgaria, Slovenia and Romania outperforming many of their frontier market peers, particularly Ukraine, Serbia and Kazakhstan, which declined in value. In the Middle East, the United Arab Emirates, Saudi Arabia 7 and Qatar generated strong gains, while Jordan, Bahrain and Lebanon posted losses. In Africa, Kenya was the top performer, with Mauritius and Nigeria also delivering gains, while Tunisia had a negative return. In Asia, Vietnam and Sri Lanka posted losses, while Bangladesh produced solid gains. Pakistan was among the top performers, as signs of improving local conditions, including a peaceful transition of leadership, supported the countrys stocks. 5. Source: Kenya National Bureau of Statistics. 6. Source: © 2013 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. The indexes are unmanaged and include reinvested dividends. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. 7. Not a component of the MSCI Frontier Markets Index. Semiannual Report | 5 We believe frontier and emerging market countries, which have generally strong economic fundamentals, could continue to benefit from the high liquidity provided by major central banks, including the Fed and the Bank of Japan, as investors seek higher yielding assets in a low interest rate environment. Greater cooperation among major emerging market countries, such as Brazil, Russia, India, China and South Africa (BRICS), could support economic growth and financial markets. In August, the BRICS countries agreed on a capital structure for a proposed development bank aimed at supporting emerging market countries financing needs for infrastructure projects. Most recently, the BRICS countries agreed to establish a joint $100 billion currency reserve to protect their economies from global financial market volatility and currency shocks. Investment Strategy Our investment strategy employs a fundamental research, value-oriented, long-term approach. We focus on the market price of a companys securities relative to our evaluation of the companys long-term (typically five years) earnings, asset value and cash flow potential. We also consider a companys profit and loss outlook, balance sheet strength, cash flow trends and asset value in relation to the current price. The analysis considers the companys corporate governance behavior as well as its position in its sector, the economic framework and political environment. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Performance Overview Templeton Frontier Markets Fund  Class A delivered a +2.48% cumulative total return for the six months ended September 30, 2013. For comparison, the MSCI Frontier Markets Index generated a +9.50% total return for the same period. 6 Also for comparison, the S&P ® Frontier Broad Market Index, which tracks performance of relatively small and illiquid frontier market stocks, produced a +7.39% total return for the same period. 8 Please note index performance information is provided for reference and we do not attempt to track any index but rather undertake investments on the basis of fundamental research. In addition, the Funds return reflects the effect of fees and expenses for professional management, while an index does not have such costs. You can find more of the Funds performance data in the Performance Summary beginning on page 10. 8. Source: © 2013 Morningstar. STANDARD & POORS ® , S&P ® and S&P 500 ® are registered trademarks of Standard & Poors Financial Services LLC. The index is unmanaged and includes reinvested dividends. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. 6 | Semiannual Report Top 10 Equity Holdings 9/30/13 Company % of Total Sector/Industry, Country Net Assets Ooredoo QSC % Diversified Telecommunication Services, Qatar OMV Petrom SA % Oil, Gas & Consumable Fuels, Romania Industries Qatar QSC % Industrial Conglomerates, Qatar Dragon Oil PLC % Oil, Gas & Consumable Fuels, Turkmenistan KazMunaiGas Exploration Production, GDR 3.3% Oil, Gas & Consumable Fuels, Kazakhstan MTN Group Ltd. % Wireless Telecommunication Services, South Africa First Gulf Bank PJSC % Commercial Banks, United Arab Emirates FBN Holdings PLC % Commercial Banks, Nigeria Zenith Bank PLC % Commercial Banks, Nigeria Bank of Georgia Holdings PLC % Commercial Banks, Georgia Managers Discussion During the six months under review, key contributors to the Funds absolute performance included Ooredoo (formerly Qatar Telecom), Qatars primary telecommunication services provider; Bank of Georgia Holdings, Georgias largest bank; and Safaricom, Kenyas largest mobile phone company in terms of subscribers and revenues. As Qatars leading communications company and one of its largest listed companies in terms of market capitalization, Ooredoo benefited from increased foreign and domestic investor interest. The company reported strong financial results for the second quarter and continued to expand operations in less penetrated mobile markets, where growth prospects are relatively higher. In our analysis, Ooredoos well-established operations in Qatar, Kuwait and Oman; exposure to high growth markets, such as Iraq and Algeria; plans to enter Morocco and Myanmar; rising dividend yield; and valuations we considered to be attractive could support the companys growth. Bank of Georgia Holdings generated record revenue and profit for the second quarter, resulting from strong retail and corporate loan growth, expansion of its investment management business, solid performance by its insurance, health care and affordable housing businesses, and successful cost control measures. The banks broad range of services, extensive presence and growing market share positioned it well, in our view, to benefit from Georgias potentially stronger economic growth and underpenetrated banking sector. Safaricom generated solid financial results during the six months ended September 30, 2013, including high profit margins, a healthy balance sheet and strong cash flow generation. We trimmed the Funds position in the company as the strong appreciation since 2012 led the stock to reach a sale target, allowing us to lock in some gains. In contrast, key detractors from the Funds absolute performance included Buenaventura (Compania de Minas Buenaventura), Perus largest precious metals mining company and major holder of mining rights; KazMunaiGas Exploration Production, one of Kazakhstans top three oil and gas producers; and Youngone, a South Korea-listed exporter of OEM (original equipment manufacturing) sportswear products. We increased the Funds positions in these companies as their share price declines allowed us to purchase additional shares at prices we considered to be more attractive. Global commodity prices generally declined during the six-month period as many investors became more risk averse because of economic growth concerns. In the second quarter, fears that the Fed might taper its asset purchase program contributed to sharp declines in gold and silver prices, which negatively affected the share prices of Buenaventura and other companies engaged Semiannual Report | 7 in gold and silver mining and exploration. Many investors were further concerned about rising production costs and lower output. We believe that the longer term prospects for precious metals and other hard commodities, as well as for Buenaventura and other companies engaged in their production, remain positive as emerging market economies continue to grow and drive commodity demand. KazMunaiGass share price declined as the company reported weaker-than-expected first-half 2013 earnings results caused partly by poor contributions from the companys joint ventures, which resulted from one-time expenses such as tax provisions and environmental fines. The companys operational and stock performance was also negatively affected by the lasting impact of the 2011 employee strikes at its UzenMunaiGas field. KazMunaiGass encouraging production growth trends, rising oil prices and the improving profitability of its core assets could help improve earnings growth, in our analysis. Over the long term, growth drivers could also include exploration activities and new acquisitions. Youngone has production facilities in Bangladesh, China, El Salvador and Vietnam. Weak second-quarter earnings driven by poor sales and higher costs pressured the companys share price. However, we believe that the companys longer term growth prospects remained positive because of its ongoing manufacturing capacity expansion efforts, especially in the relatively cheap labor market of Bangladesh, and a generally improving global economic outlook. Substantial portfolio inflows and our continued search for investment opportunities we considered to be attractively valued led us to increase the Funds holdings in most markets. We undertook some of the largest purchases in Nigeria, Peru, Qatar and Ukraine. Additionally, we made key purchases in Kazakhstan, Kuwait, Saudi Arabia and Romania. As a result, we increased the Funds holdings in commercial banking; metals and mining; telecommunication services; and oil, gas and consumable fuels companies. Purchases included additional investments in Buenaventura; Zain (Mobile Telecommunications), a leading wireless services provider with operations in the Middle East and North Africa; and Commercial Bank of Qatar, one of Qatars largest commercial banks. Conversely, we conducted some sales as certain stocks reached their price targets and as we focused on companies we considered to be more attractively valued within our investment universe. As a result, we eliminated exposure to Algeria and reduced investments in Cambodia and Kenya. Additionally, we trimmed the Funds holdings in specialty retailers and eliminated exposure to distributors and multi-utilities. Key sales included the elimination of the Funds position in CFAO, an importer and distributor operating in Africa, and reduction of holdings in NagaCorp, an integrated hotel and casino operator with an 8 | Semiannual Report exclusive license in the Cambodian capital of Phnom Penh, and Alhokair (Fawaz Abdulaziz Alhokair), one of Saudi Arabias largest fashion retailers. Thank you for your continued participation in Templeton Frontier Markets Fund. We look forward to serving your future investment needs. Portfolio Management Team Templeton Frontier Markets Fund The foregoing information reflects our analysis, opinions and portfolio holdings as of September 30, 2013, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. Semiannual Report | 9 Performance Summary as of 9/30/13 Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price Information Class A (Symbol: TFMAX) Change 9/30/13 3/31/13 Net Asset Value (NAV) +$ $ $ Class C (Symbol: FFRMX) Change 9/30/13 3/31/13 Net Asset Value (NAV) +$ $ $ Class R (Symbol: n/a) Change 9/30/13 3/31/13 Net Asset Value (NAV) +$ $ $ Class R6 (Symbol: FFMRX) Change 9/30/13 5/1/13 Net Asset Value (NAV) +$ $ $ Advisor Class (Symbol: FFRZX) Change 9/30/13 3/31/13 Net Asset Value (NAV) +$ $ $ 10 | Semiannual Report Performance Summary (continued) Performance 1 Cumulative total return excludes sales charges. Aggregate and average annual total returns and value of $10,000 investment include maximum sales charges. Class A: 5.75% maximum initial sales charge; Class C: 1% contingent deferred sales charge in first year only; Class R/R6/Advisor Class: no sales charges. Class A 6-Month 1-Year 3-Year Inception (10/14/08) Cumulative Total Return 2 + % + % + % + % Average Annual Total Return 3 -3.39 % + % + % + % Value of $10,000 Investment 4 $ Total Annual Operating Expenses 5 % Class C 6-Month 1-Year 3-Year Inception (10/14/08) Cumulative Total Return 2 + % + % + % + % Average Annual Total Return 3 + % + % + % + % Value of $10,000 Investment 4 $ Total Annual Operating Expenses 5 % Class R 6-Month 1-Year 3-Year Inception (10/14/08) Cumulative Total Return 2 + % + % + % + % Average Annual Total Return 3 + % + % + % + % Value of $10,000 Investment 4 $ Total Annual Operating Expenses 5 % Class R6 Inception (5/1/13) Cumulative Total Return 2 + % Aggregate Total Return 6 + % Value of $10,000 Investment 4 $ Total Annual Operating Expenses 5 % Advisor Class 6-Month 1-Year 3-Year Inception (10/14/08) Cumulative Total Return 2 + % + % + % + % Average Annual Total Return 3 + % + % + % + % Value of $10,000 Investment 4 $ Total Annual Operating Expenses 5 % Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. For most recent month-end performance, go to franklintempleton.com or call (800) 342-5236 . Semiannual Report | 11 Performance Summary (continued) Endnotes All investments involve risks, including possible loss of principal. Special risks are associated with foreign investing, including currency fluctuations, economic instability and political developments. Investments in emerging market countries, of which frontier markets are a subset, involve heightened risks related to the same factors, in addition to those associated with these markets smaller size, lesser liquidity and lack of established legal, political, business and social frameworks to support securities markets. The Funds ability to invest in smaller company securities that may have limited liquidity involves additional risks, such as relatively small revenues, limited product lines and small market share. Historically, these stocks have exhibited greater price volatility than larger company stocks, especially over the short term. Because the Fund is nondiversified and may invest a greater portion of its assets in the securities of one issuer than a diversified fund, it may be more sensitive to economic, business, political or other changes affecting similar issuers or securities. All investments in the Fund should be thought of as long-term investments that could experience significant price volatility in any given year. The Fund is designed for the aggressive portion of a well-diversified portfolio. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. Class R: Shares are available to certain eligible investors as described in the prospectus. These shares have higher annual fees and expenses than Class A shares. Class R6: Shares are available to certain eligible investors as described in the prospectus. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. The Fund has an expense reduction contractually guaranteed through at least 4/30/14 and a fee waiver associated with its investments in a Franklin Templeton money fund, contractually guaranteed through at least its current fiscal year end. Fund investment results reflect the expense reduction and fee waiver, to the extent applicable; without these reductions, the results would have been lower. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 4. These figures represent the value of a hypothetical $10,000 investment in the Fund over the periods indicated. 5. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 6. Aggregate total return represents the change in value of an investment for the period indicated. Since Class R6 shares have existed for less than one year, average annual total return is not available. 12 | Semiannual Report Your Funds Expenses As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Semiannual Report | 13 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 4/1/13 Value 9/30/13 Period* 4/1/139/30/13 Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ Class C Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ Class R Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ Class R6 Actual (5/1/139/30/13) $ $ $ Hypothetical (5% return before expenses) $ $ $ Advisor Class Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 1.97%; C: 2.69%; R: 2.19%; R6: 1.60%; and Advisor: 1.69%), multiplied by the average account value over the period, multiplied by 183/365 to reflect the one-half year period for Class R6 Hypothetical expenses and Actual and Hypothetical expenses for Classes A, C, R and Advisor. The multiplier is 153/365 for Actual Class R6 expenses to reflect the number of days since inception. 14 | Semiannual Report Templeton Global Investment Trust Financial Highlights Templeton Frontier Markets Fund Six Months Ended September 30, 2013 Year Ended March 31, Class A (unaudited) a Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ Income from investment operations b : Net investment income c Net realized and unrealized gains (losses) ) ) Total from investment operations ) ) Less distributions from: Net investment income  )  Net realized gains   ) ) )  Total distributions  )  Net asset value, end of period $ Total return d % % )% % % )% Ratios to average net assets e Expenses before waiver and payments by affiliates and expense reductions % Expenses net of waiver and payments by affiliates and expense reductions % f % f Net investment income % Supplemental data Net assets, end of period (000s) $ Portfolio turnover rate % a For the period October 14, 2008 (commencement of operations) to March 31, 2009. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. f Benefit of expense reduction rounds to less than 0.01%. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 15 Templeton Global Investment Trust Financial Highlights (continued) Templeton Frontier Markets Fund Six Months Ended September 30, 2013 Year Ended March 31, Class C (unaudited) a Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ Income from investment operations b : Net investment income (loss) c ) Net realized and unrealized gains (losses) ) ) Total from investment operations ) ) Less distributions from: Net investment income  ) )  )  Net realized gains   ) ) )  Total distributions  )  Net asset value, end of period $ Total return d % % )% % % )% Ratios to average net assets e Expenses before waiver and payments by affiliates and expense reductions % Expenses net of waiver and payments by affiliates and expense reductions % f % f Net investment income (loss) % )% )% Supplemental data Net assets, end of period (000s) $ Portfolio turnover rate % a For the period October 14, 2008 (commencement of operations) to March 31, 2009. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. f Benefit of expense reduction rounds to less than 0.01%. 16 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Templeton Global Investment Trust Financial Highlights (continued) Templeton Frontier Markets Fund Six Months Ended September 30, 2013 Year Ended March 31, Class R (unaudited) a Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ Income from investment operations b : Net investment income c Net realized and unrealized gains (losses) . ) ) Total from investment operations ) ) Less distributions from: Net investment income  )  Net realized gains   ) ) )  Total distributions  )  Net asset value, end of period $ Total return d % % )% % % )% Ratios to average net assets e Expenses before waiver and payments by affiliates and expense reductions % Expenses net of waiver and payments by affiliates and expense reductions % f % f Net investment income % 0
